 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------









LEASE AGREEMENT








between


431 Fairway Associates, LLC,
a Florida limited liability company
(Landlord)






and




China Direct, Inc.,
a Florida Corporation
(Tenant)










Dated:    August 21, 2007




























































431 Fairway Drive
Deerfield Beach, FL  33441



 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 
Page
ARTICLE I
DESCRIPTION OF PROPERTY; TERM
1
Section 1.1
Description of Property
1
Section 1.2
Term
1
Section 1.3
Intentionally Deleted
       
ARTICLE II
BASE RENT
2
Section 2.1
Base Rent; Late Charge; Sales Tax
2
Section 2.2
Base Rental Adjustment
3
Section 2.3
Payment Without Notice or Demand
3
Section 2.4
Place of Payment
3
     
ARTICLE III
OPERATING EXPENSES
3
Section 3.1
Operating Expenses
3
Section 3.2
Interim Operating Expenses
5
     
ARTICLE IV
SECURITY/DAMAGE DEPOSIT
6
Section 4.1
Security/Damage Deposit
6
     
ARTICLE V
USE OF PREMISES
6
Section 5.1
Use of Premises
6
     
ARTICLE VI
PARKING
7
Section 6.1
Parking
7
     
ARTICLE VII
LEASEHOLD IMPROVEMENTS
7
Section 7.1
Leasehold Improvements
7
Section 7.2
Acceptance of Premises
7
     
ARTICLE VIII
LANDLORD AND TENANT OBLIGATIONS
7
Section 8.1
Tenant’s Obligations
7
Section 8.2
Landlord’s Obligations
8
Section 8.3
Floor Loads; Noise and Vibration
8
Section 8.4
Services
8
Section 8.5
Utilities
8
Section 8.6
Telecommunications
9
Section 8.7
Generator
10
     
ARTICLE IX
LANDLORD’S AND TENANT’S PROPERTY
10
Section 9.1
End of Term
10
Section 9.2
Landlord’s Lien and Security Interest
11
     
ARTICLE X
INSURANCE
11
Section 10.1
Tenant’s Insurance
11
Section 10.3
Casualty Damage
12
     
ARTICLE XI
ALTERATIONS AND MECHANIC’S LIENS
12
Section 11.1
Alterations by Tenant
12
Section 11.2
Liens
13
     
ARTICLE XII
ASSIGNMENT OR SUBLETTING
13
Section 12.1
Tenant’s Transfer
13
Section 12.2
Landlord’s Right of Recapture
14
Section 12.3
Minimum Rental Requirement
14
Section 12.4
Landlord's Transfer
14
     
ARTICLE XIII
OBLIGATION TO COMPLY
14
Section 13.1
Compliance with Laws
14
Section 13.2
Rules and Regulations
14
Section 13.3
Attorneys’ Fees
14
     
ARTICLE XIV
RIGHT OF LANDLORD TO PERFORM TENANT’S COVENANTS
15
Section 14.1
Payment or Performance
15
Section 14.2
Reimbursement
15
     
ARTICLE XV
NON-LIABILITY AND INDEMNIFICATION
15
Section 15.1
Non-Liability of Landlord
15
Section 15.2
Indemnification
15
Section 15.3
Impossibility of Performance
15
     
ARTICLE XVI
DEFAULT
16
Section 16.1
Events of Default
16
Section 16.2
Grace Periods
16
Section 16.3
Remedies
17
Section 16.4
Presumption of Abandonment
17
Section 16.5
Multiple Defaults
17
Section 16.6
Right of Redemption
17
     
ARTICLE XVII
NOTICE OF SURRENDER/HOLDOVER
17
Section 17.1
Notice of Surrender/Holdover
17
     
ARTICLE XVIII
EMINENT DOMAIN
18
Section 18.1
Condemnation
18
     
ARTICLE XIX
QUIET ENJOYMENT
18
Section 19.1
Quiet Enjoyment
18
     
ARTICLE XX
SUBORDINATION
18
Section 20.1
Subordination
18
     
ARTICLE XXI
LANDLORD’S RIGHT OF ACCESS
19
Section 21.1
Access for Maintenance and Repair
19
Section 21.2
Access for Inspection and Showing
19
Section 21.3
Landlord’s Alterations and Improvements
19
     
ARTICLE XXII
SIGNS AND OBSTRUCTION
19
Section 22.1
Signs
19
Section 22.2
Obstruction
19
     
ARTICLE XXIII
NOTICES
19
Section 23.1
Notices
19
     
ARTICLE XXIV
MISCELLANEOUS
20
Section 24.1
INTENTIONALLY DELETED
 
Section 24.2
Environmental Indemnity
20
Section 24.3
Radon Gas
21
Section 24.4
Broker Commission
21
Section 24.5
Estoppel Certificates
21
Section 24.6
No Recordation
21
Section 24.7
Time and Governing Law
21
Section 24.8
No Partnership or Joint Venture
21
Section 24.9
Approval by Superior Mortgagee
22
Section 24.10
Financial Statements
22
Section 24.11
Capacity to Execute Lease
22
Section 24.12
Landlord's Liability
22
Section 24.13
Waiver of Trial by Jury
22
Section 24.14
Anti-Terrorism Representation
22
Section 24.15
NonDisclosure of Lease Terms
23
Section 24.16
No Waiver
23
Section 24.17
Light and Air/Adjacent Excavation and Shoring
23
Section 24.18
Name and Image of Building
23
Section 24.19
Entire Agreement; Modifications
23






 
 

--------------------------------------------------------------------------------

 

SUMMARY OF LEASE


THIS DOCUMENT IS MERELY A SUMMARY AND ANY PROVISIONS OF THE LEASE AND OTHER
AGREEMENTS BETWEEN LANDLORD AND TENANT SHALL PREVAIL OVER CONFLICTING PROVISIONS
CONTAINED HEREIN.


(A)
LANDLORD’S MAILING ADDRESS
c/o Konover South, LLC
431 Fairway Drive, Suite 300
Deerfield Beach, FL  33441
Attn: Beatrice T. Williams,
Director, Contract & Lease Administration
With Simultaneous Copy to:
Gregory V. Combs, President
(Same Address)
 
 
TENANT’S NAME:
China Direct, Inc.
 
MAILING ADDRESS
(Prior to the Rent Commencement Date)
The Courtyards
5301 N. Federal Highway, Suite 120
Boca Raton, FL  33487
(C)
DEMISED PREMISES:
5,235 rentable square feet
Suite 200
431 Fairway Drive
Deerfield Beach, FL  33441
 
(D)
TERM:
Approximately Five (5) years
commencing on the Rent Commencement
Date and expiring on the Expiration Date
 
(E)
RENT COMMENCEMENT DATE:
Upon Substantial Completion of Tenant
Improvements, as defined in Section 1.2 and
the Work Letter Agreement attached hereto
as Exhibit “E”
 
 
EXPIRATION DATE:
the last day of the Sixtieth (60th) full
calendar month following the Rent
Commencement Date
 
(F)
FIRST YEAR BASE RENT:
$22.00 per rentable square foot
(G)
INTERIM OPERATING EXPENSES
$10.00 per rentable square foot
(H)
TENANT IMPROVEMENT ALLOWANCE:
Not to exceed $340,275.00 ($65.00 per rentable square foot of the Premises)
 
(I)
SECURITY/DAMAGE DEPOSIT:
$27,920.00
(J)
PERMITTED USE:
General Office
(K)
PROPORTIONATE SHARE:
18.35%
(L)
GUARANTOR:
N/A
(K)
EXHIBITS
The following exhibits attached to this Lease are hereby incorporated herein and
made a part hereof.
 
EXHIBIT “A”
Premises
 
EXHIBIT “B”
Site Plan
 
EXHIBIT “C”
Legal Description
 
EXHIBIT “D”
Rules & Regulations
 
EXHIBIT “E”
Work Letter Agreement
 
Please make all checks payable to :
 
431Fairway Associates, LLC
c/o Konover South, LLC
431 Fairway Drive, Suite 300
Deerfield Beach, FL 33441



INCLUDE 431 FAIRWAY ASSOCIATES, LLC AS AN ADDITIONAL INSURED ON ALL INSURANCE
POLICIES.

 
 

--------------------------------------------------------------------------------

 

LEASE AGREEMENT
 
THIS LEASE AGREEMENT (hereinafter referred to as the “Lease”) is made and
entered into as of the 21 day of August, 2007 (the "Effective Date"), by and
between 431 FAIRWAY ASSOCIATES, LLC, a Florida limited liability company
(hereinafter referred to as “Landlord”) and China Direct Investments, Inc., a
Florida Corporation (hereinafter referred to as “Tenant”).
 
W I T N E S S E T H:
 
THAT LANDLORD, in consideration of the rents and agreements hereafter promised
and agreed by Tenant to be paid and performed, does hereby lease to Tenant, and
Tenant does hereby lease from Landlord, the Premises described herein, subject
to the following terms.
 
ARTICLE I  DESCRIPTION OF PROPERTY; TERM
 
Section 1.1                           Description of Property.  Landlord hereby
leases to Tenant and Tenant hereby leases from Landlord approximately 5,235
rentable square feet of office space measured in accordance with the Standard
Method for Measuring Floor Area in Office Buildings, ANSI Z65.1-1996, as
promulgated by the Building Owners and Managers Association (BOMA) International
(which rentable square footage and all other amounts specified in this Lease
which are a function of rentable square footage, shall be subject to adjustment
based upon Landlord’s final “as built” measurement of the Premises and the
building in which the Premises are located) on the Second (2nd) floor, and known
as Suite 200 (hereinafter referred to as the “Premises”) approximately as shown
on Exhibit “A” attached hereto, in the office building which is located at 431
Fairway Drive, Deerfield Beach, FL  33441 together with a first floor parking
garage located therein (hereinafter collectively referred to as the “Building”)
as depicted on the site plan attached hereto as Exhibit “B”.   The Building and
the parcel of land on which it is located as legally described in Exhibit “C”
and all improvements located on such land is collectively referred to herein as
the “Property”.  The “Common Areas” of the Property include such areas and
facilities as delivery facilities, walkways, landscaped and planted areas, and
parking facilities and are those areas designated by Landlord for the general
use in common of occupants of the Property, including Tenant.  The Common Areas
shall at all times be subject to the exclusive control and management of
Landlord.  Landlord may grant third parties specific rights concerning portions
of the Common Areas.  Landlord may increase, reduce, improve, or otherwise alter
the Common Areas, otherwise make improvements, alterations, or additions to the
Property, and change the name or number by which the Building or Property is
known.  Landlord may also temporarily close the Common Areas to make
repairs.  In addition, Landlord may temporarily close the Property and preclude
access to the Premises in the event of casualty, governmental requirements, acts
of terrorism, the threat of an emergency such as a hurricane or other act of
God, or if Landlord otherwise reasonably deems it necessary in order to prevent
damage or injury to person or property.  This Lease does not create, nor will
Tenant have any express or implied easement for, or other rights to, air, light,
or view over, from, or about the Property.
 
Section 1.2                           Term.  Tenant shall have and hold the
Premises for a term of approximately Five (5) years (hereinafter referred to as
the “Term” or “Lease Term”), commencing on the Rent Commencement Date which, for
purposes of this Lease shall mean the date of Substantial Completion of Tenant
Improvements as defined in the Work Letter Agreement attached hereto as Exhibit
"E" and expiring on the last day of the sixtieth (60th) full calendar month
thereafter (the “Expiration Date”). Tenant agrees that when the Rent
Commencement Date and Expiration Date are determined, it will execute a
commencement agreement setting forth such dates in the form attached hereto as
Exhibit F certifying said dates.  Tenant’s failure to execute the commencement
agreement shall not affect the rights and/or obligations of Tenant hereunder or
the establishment of such dates.  Notwithstanding the fact that the Rent
Commencement Date of the Lease Term commences after the date of the execution of
this Lease, all of the representations, warranties, covenants, indemnities and
obligations of Landlord and Tenant shall, except as expressly otherwise set
forth in this Lease or unless the context clearly requires otherwise, be
effective and binding on Landlord and Tenant (and enforceable by either) as, of,
from and after the Effective Date of this Lease.  For all purposes of this
Lease, the term “Lease Year” shall have the following meaning: a Lease Year
shall be that twelve (12) consecutive month period commencing on the Rent
 
 
 
 
- 1 -

--------------------------------------------------------------------------------

 

Section 1.3                           Commencement Date and the annual
anniversary thereof.  In the event the Rent Commencement Date shall be a day
other than the first day of a calendar month, then the first Lease Year shall
commence on the Rent Commencement Date and continue through and include the last
day of the twelfth (12th) month in which the Rent Commencement Date occurred in
the next calendar year and each Lease Year thereafter shall mean the first day
of the first month following the end of the previous Lease Year continuing
through and including the last day of the twelfth (12th) month thereafter (e.g.
– should the Rent Commencement Date be September 6, the first Lease Year shall
be September 6 through and including September 30 of the following year; each
Lease Year thereafter shall be October 1 though and including September 30 of
the following year).  For all purposes of this Lease, the term “calendar year”
shall be the twelve (12) month periods from January 1 through December
31.  However, the first calendar year shall run from the Rent Commencement Date
through the 31st day of December immediately following.
 
Section 1.4                                Option to Extend.
a           Option.  Landlord hereby grants Tenant the option to extend
(“Extension Option”) the term of this Lease for one (1) additional term of five
(5) years (the “Extension Term”), commencing as of the date immediately
following the Expiration Date of the initial Lease Term, subject to the
covenants and conditions of this Section 1.3.
 
b.       Notice and Exercise of Option.  Tenant shall give Landlord written
notice (the “Extension Notice”) of Tenant’s election to exercise its Extension
Option not later than one hundred and eighty (180) days prior to the expiration
of the Lease Term; provided that Tenant’s failure to give the Extension Notice
by said date, whether due to Tenant’s oversight or failure to cure any existing
defaults after notice and applicable grace periods, if any, or otherwise, shall
render this Extension Option null and void.
 
c.           “AS-IS” Condition.  Tenant shall be deemed to have accepted the
Premises in “AS-IS” condition as of the commencement of the Extension Term,
subject to any other repair and maintenance obligations of Landlord under this
Lease, it being understood and agreed that Landlord shall have no additional
obligation to renovate or remodel the Premises or any portion of the Building as
a result of Tenant’s extension of this Lease.
 
d.           Covenants.  The covenants and conditions of this Lease in force
during the Lease Term, as the same may be modified from time to time, shall
continue to be in effect during the Extension Term, except as follows:
 
(1)           The “Rent Commencement Date” for the purposes of this Lease shall
be the first day of the Extension Term.
           (2)              During each Lease Year of the Extension Term
(including the first Lease Year thereof) the Base Rent shall increase by four
percent (4%) over the Base Rent payable in the immediately preceding Lease
Year.  Operating Expenses and any other Additional Rent shall continue to be
paid on a monthly basis in the same manner as was applicable during the initial
Lease Term.
           (4)           Following the expiration of the Extension Term as
provided herein, Tenant shall have no further right to renew or extend this
Lease.
           (5)           Tenant's option to renew this Lease shall not be
transferable by Tenant and shall not inure to the benefit of any subtenant or
assignee of Tenant without the express prior consent of Landlord, in its sole
and absolute discretion.
 
ARTICLE II                                BASE RENT
Section 2.1                           Base Rent; Late Charge; Sales
Tax.  Commencing on the Rent Commencement Date (defined above) Tenant agrees to
pay Landlord base rent for the first year of the Lease Term in the amount of
Twenty Dollars ($22.00) times the rentable square footage of the Premises as set
forth in Section 1.1 above (the "Base Rent"), payable in twelve (12) equal
monthly installments due on or before the first day of each and every month
during the first year of the Lease Term, plus the prorated amount of Base Rent
for any partial month if the Rent Commencement Date is other than the first day
of the month.  In addition, Tenant shall, during the entire Lease Term, and any
renewal terms, be responsible for the payment of Operating Expenses (hereafter
defined) as provided in Article III below (the Base Rent and Operating Expenses
shall be considered Rent as that term is used in Florida Statute Chapter 83 and
shall sometimes be collectively referred to as the "Rent").  Unless otherwise
expressly provided, all monetary obligations of Tenant to Landlord under this
Lease, of any type or nature, other than Base Rent, shall be designated as
Additional Rent.  In the event the Rent
 

 
- 2 -

--------------------------------------------------------------------------------

 

Commencement Date is a day other than the first day of the month, the first
payment of Rent shall be prorated accordingly and shall be due and payable on
the Rent Commencement Date.  In the event any monthly Rent payment is not paid
within five (5) days after it is due, Tenant agrees to pay a late charge of five
(5%) percent of the amount of the payment due.  Tenant further agrees that the
late charge imposed is fair and reasonable, complies with all laws, regulations
and statutes, and constitutes an agreement between Landlord and Tenant as to the
estimated compensation for costs and administrative expenses incurred by
Landlord due to the late payment of Rent by Tenant.  Tenant further agrees that
the late charge assessed pursuant to this Lease is not interest, and the late
charge assessed does not constitute a lender or borrower/creditor relationship
between Landlord and Tenant, and may be treated by Landlord as Additional Rent
owed by Tenant.  The late charge is not intended to cover Landlord's attorneys'
fees and costs relating to delinquent Rent.  Acceptance of any late charge shall
not constitute a waiver of Tenant's default with respect to such late payment by
nor prevent Landlord from exercising any other rights or remedies available to
Landlord under this Lease.  Tenant shall, together with each payment of Rent,
pay to Landlord all sales, use or other taxes pertaining to the Rent which shall
be remitted by Landlord to the Florida Department of Revenue or other
appropriate taxing authority.  No security or guaranty which may now or
hereafter be furnished to Landlord for the payment of Rent due hereunder or for
the performance by Tenant of the other terms of this Lease shall in any way be a
bar or defense to any of Landlord’s remedies under this Lease or at
law.  Tenant’s covenant to pay Rent and all other amounts due under this Lease
(including, without limitation, Base Rent and Additional Rent) is independent of
all other covenants contained in this Lease.
 
Section 2.2                           Base Rental Adjustment.  Commencing on the
first anniversary of the Rent Commencement Date (defined above) (provided such
anniversary date falls on the first day of the month, otherwise on the first day
of the following month) and each and every anniversary thereafter, the Base Rent
shall increase by four percent (4%) percent over the previous year’s Base Rent,
including the Extension Term, if exercised.
 
Section 2.3                           Payment Without Notice or Demand.  The
Rent called for in this Lease shall be paid to Landlord without notice or
demand, and without counterclaim, offset, deduction, abatement, suspension,
deferment, diminution or reduction.  Tenant hereby waives all rights now or
hereafter conferred by statute or otherwise to quit, terminate or surrender this
Lease or the Premises or any party thereof, or to any offset, deduction,
abatement, suspensions, deferment, diminution or reduction of the Rent on
account of any such circumstances or concurrence.
 
Section 2.4                           Place of Payment.  All payments of Rent
shall be made and paid by Tenant to 431 Fairway Associates, LLC c/o Konover
South, LLC, 431 Fairway Drive, Suite 300, Deerfield Beach, Florida  33441 or at
such other place as Landlord may, from time to time, designate in writing to
Tenant.  All Rent shall be payable in current legal tender of the United States,
as the same is then by law constituted.  Any extension, indulgence, or waiver
granted or permitted by Landlord in the time, manner or mode of payment of Rent,
upon any one (1) or more occasions, shall not be construed as a continuing
extension, indulgence or waiver, and shall not preclude Landlord from demanding
strict compliance herewith.
 
ARTICLE III   OPERATING EXPENSES
 
Section 3.1                           Operating Expenses.  In addition to the
Base Rent, Tenant shall pay as Additional Rent its proportionate share
(hereinafter referred to as “Tenant’s Proportionate Share”) of the Operating
Expenses (as herein defined) of the Building and the Property.  “Tenant’s
Proportionate Share” shall, at any given time, be defined as that fraction
having as a numerator the total rentable square footage leased hereunder at said
time, and having as a denominator the total rentable square footage of the
Building.  Operating Expenses shall be paid to Landlord in accordance with the
following provisions:
 
Operating Expenses shall be paid to Landlord in accordance with the following
provisions:
 

 
- 3 -

--------------------------------------------------------------------------------

 

A.           Landlord shall furnish to Tenant within thirty (30) days prior to
the beginning of each calendar year, including the first calendar year following
the year in which the Rent Commencement Date occurs, a budget setting forth
Landlord’s estimate of Operating Expenses for the upcoming year.  Tenant shall
pay to Landlord, on the first  day  of each month an amount equal to one-twelfth
(1/12th) of Landlord’s estimate of the Operating Expenses for that calendar
year.  If there shall be any increase or decrease in the Operating Expenses for
any year, whether during or after such year, Landlord shall furnish to Tenant a
revised budget and the Operating Expenses shall be adjusted and paid or
credited, as the case may be.  If a calendar year ends after the expiration or
termination of this Lease, the Operating Expenses payable hereunder shall be
prorated to correspond to that portion of the calendar year occurring within the
Term of this Lease.
 
If during any year the entire Building is not occupied or Landlord is not
furnishing utilities or services to all of the premises in the Building, then
the variable Operating Expenses for such year shall be “grossed up” (using
reasonable projections and assumptions) to the amounts that would apply if the
entire Building were completely occupied and all of the premises in the Building
were provided with the applicable utilities or services.  Variable Operating
Expenses are Operating Expenses that are variable with the level of occupancy of
the Building (such as janitorial services, utilities, refuse and waste disposal,
and management fees).  Instead of including in Operating Expenses certain costs,
Landlord may bill Tenant, and Tenant shall pay for those costs, in any one or a
combination of the following manners:  (a) direct charges for services provided
for the exclusive benefit of the Premises that are subject to quantification;
(b) based on a formula that takes into account the relative intensity or
quantity of use of utilities or services by Tenant and all other recipients of
the utilities or services, as reasonably determined by Landlord; or (c) pro rata
based on the ratio that the rentable square footage of the Premises bears to the
total rentable area of the Building that are benefited by such costs.
 
 
Within 120 days after the end of each calendar year, Landlord shall furnish to
Tenant an operating statement showing the actual Operating Expenses incurred for
the preceding calendar year.  Tenant shall either receive a refund or be
assessed an additional sum based upon the difference between Tenant’s
Proportionate Share of the actual Operating Expenses and the Operating Expense
payments made by Tenant during said year.  Any additional sum owed by Tenant to
Landlord shall be paid within ten (10) days of receipt of assessment.  Any
refund owed by Landlord to Tenant shall be credited toward Tenant’s next month’s
rental payment.  If Tenant disputes the statement then, pending resolution of
the dispute, Tenant shall pay the Operating Expenses in question to Landlord in
the amount provided in the disputed statement. Each Operating Statement given by
Landlord shall be conclusive and binding upon Tenant unless, within thirty
(30) days of Tenant’s receipt thereof, Tenant shall notify Landlord that it
disputes the accuracy of said Operating Statement, in which event Tenant shall
have the right, within ninety (90) days of its receipt of such statement, at
Tenant’s sole cost and expense, to audit Landlord’s records pertaining to
Operating Expenses. Such audit shall be performed by an independent firm of
certified public accountants that is not being compensated by Tenant on a
contingency fee basis;, and shall be performed during regular business hours at
the office where Landlord maintains its books and records.  Any over-billing
discovered in the course of such audit shall be credited to Tenant’s next
ensuing payment of Operating Costs following Landlord’s receipt of a copy of the
audit, or if the Lease has expired, will be paid to Tenant within thirty (30)
days following Landlord's receipt of a copy of the audit.  If the audit
discloses an undercharge to Tenant, Tenant shall pay to Landlord the amount of
such undercharge within thirty (30) days of completion of the audit.  Tenant
shall not be entitled to perform any such audit more than one (1) time per year
during the Term hereof, or during any period within which Tenant is in default
under the Lease.
 
 
B.
The term “Operating Expenses” shall mean the total of all of the costs incurred
by Landlord relating to the ownership, operation, management and maintenance of
the Building and Property and the services provided tenants of the Building.  By
way of explanation and clarification, but not by way of limitation, Operating
Expenses will include the costs and expenses incurred for the following:

 

 
- 4 -

--------------------------------------------------------------------------------

 

 
1.
Real Estate Taxes.  The term “Real Estate Taxes” shall mean all ad valorem and
non-ad valorem taxes, assessments, and other charges by any governmental
authority, including real and personal property taxes, transit and other special
district taxes, franchise taxes, and solid waste assessments that are imposed on
the Building or Property.  If a tax shall be levied against Landlord in
substitution in whole or in part for the Real Estate Taxes or otherwise as a
result of the ownership of the Building or Property, then the other tax shall be
deemed to be included within the definition of “Real Estate Taxes”.  “Real
Estate Taxes” shall also include all costs incurred by Landlord in contesting
the amount of the assessment of the Building or Property made for Real Estate
Tax purposes, including attorneys’, consultants’, and appraisers’ fees;

 
 
2.
pest control;

 
3.
trash and garbage removal (including dumpster rental) and recycling;

 
4.
porter and matron service (if applicable);

 
5.
security;

 
6.
Common Areas decorations;

 
7.
repairs, maintenance, and alteration of the systems of the Building and/or
Property, Common Areas, and other portions of the Building or Property to be
maintained by Landlord;

 
8.
amounts paid under easements or other recorded agreements affecting the Building
or the Property, including assessments paid to property owners’ associations;

 
9.
repairs, maintenance, replacements, and improvements that are appropriate for
the continued operation of the Building as a first class building;

 
10.
improvements required by law;

 
11.
improvements in security systems;

 
12.
materials, tools, supplies, and equipment to enable Landlord to supply services
that Landlord would otherwise have obtained from a third party;

 
13.
expenditures designed to result in savings or reductions in Operating Expenses;

 
14.
landscaping, including fertilization and irrigation supply and maintenance;

 
15.
parking garage and surface parking area maintenance and supply;

 
16.
property management fees;

 
17.
an onsite management office (or the pro rata share only of an off-site
management office based on Landlord’s estimate of the percentage allocated to
the Property);

 
18.
all utilities serving the Premises, the Building and Property and not separately
billed to or reimbursed by any tenant of the Building including those in
connection with the Generator described in Section 8.6 below;

 
19.
cleaning, window washing, and janitorial services;

 
20.
all insurance customarily carried by owners of comparable buildings in the
suburban Deerfield Beach area or required by any mortgagee of the Building or
Property;

 
21.
supplies;

 
22.
service and maintenance contracts for the Building or Property;

 
23.
wages, salaries, and other benefits and costs of employees of the Landlord up to
and including the building manager (including a pro rata share only of the wages
and benefits of employees who are employed at more than one building; which pro
rata share shall be determined by Landlord and shall be based on Landlord’s
estimate of the percentage of time spent by the employees at the Property);

 
24.
legal, accounting, and administrative costs; and

 
25.
uniforms and working clothes for employees and the cleaning of them;

 
26.
maintenance, repair and replacement of the HVAC systems; and

 
27.
maintenance and repair of the Generator and fuel consumption in connection
therewith.



Interim Operating Expenses.  During the period from the Rent Commencement Date
through December 31, 2007 Tenant shall pay as Interim Operating Expenses Ten
($10.00) Dollars per square foot per year, payable monthly, which is merely an
estimate of the actual Operating Expenses for such period.  Not
 

 
- 5 -

--------------------------------------------------------------------------------

 

later than 120 days after the end of the calendar year, Landlord shall compute
the actual Operating Expenses incurred during such period.  Tenant shall either
receive a refund or be assessed an additional sum based upon the difference
between Tenant’s Proportionate Share of the actual Operating Expenses and the
payments of Interim Operating Expenses made by Tenant during such period.  Any
additional sum owed by Tenant to Landlord shall be paid within ten (10) days of
receipt of assessment.  Any additional sum owed by Landlord to Tenant shall be
credited toward Tenant’s next month’s Rent payment.
 
      Section 3.3 Operating Expense Cap. Tenant’s Proportionate Share of
Operating Expenses consisting of “Controllable Operating Expenses” (as
hereinafter defined) shall not increase from one (1) calendar year to the next
by more than ten percent (10%) per calendar year during the initial Term of this
Lease on a cumulative basis utilizing the estimated Operating Expenses for 2008
as the base year amount. “Controllable Operating Expenses” shall mean all
Operating Expenses, except for insurance premiums, all taxes which are Operating
Expenses under this Lease including, without limitation, real estate taxes,
personal property taxes and other governmental assessments and impositions, any
windstorm restoration costs not covered by insurance, and costs of fuel
consumption in connection with the use of the Generator. In no event shall there
be any annual limit on increases to Tenant’s Proportionate Share of Operating
Expenses which are not Controllable Operating Expenses.  In the event
Tenant extends the Term of this Lease beyond the initial term hereof, the base
amount for purposes of calculating Tenant's Proportionate Share of Operating
Expenses shall be the actual operating expenses for the first year of
the extended Term, subject to the ten (10%) percent cumulative cap on
Controllable Operating Expenses through the remainder of the extended
Term.  Additionally, any expenses deferred because of construction warranties
(i.e. HVAC service contracts, elevator service contracts, fire/security service
contracts, etc.) will be added back to the Operating Expenses prior to
determining whether or not the controllable Operating Expense cap has been
exceeded.




ARTICLE IV SECURITY/DAMAGE DEPOSIT
 
Section 4.1                           Security/Damage Deposit. Simultaneously
with the execution of this Lease, Tenant shall pay the sum of Twenty-Seven
Thousand Nine Hundred Twenty Dollars ($27,920.00) Dollars (the “Security
Deposit”) to be held by Landlord as security for Tenant’s full and faithful
performance of this Lease including the payment of Rent.  It is expressly
understood that such deposit shall not be considered an advance payment of Rent
or a measure of Landlord’s damages in the event of default by Tenant.  Landlord
shall have the right to apply all or any part of the security deposit against
any damage, injury, expense or liability caused Landlord by Tenant or by
Tenant's default hereunder, including, but not limited to:  (a) unreasonable
wear and tear of the Premises; (b) loss or damage to the Premises or other
property of the Landlord caused by Tenant, Tenant’s officers, employees, agents
invitee, or licensees; (c) the cost of restoring the Premises, except for
reasonable wear and tear, to the same condition it was in at the time Tenant
began occupancy thereof; (d) Rent payments which remain due and owing beyond any
applicable grace period.  Landlord shall not be limited in pursuing Landlord’s
remedies against Tenant for costs, losses or damages to the Premises or to any
other property of Landlord for any such costs, losses or damages which are in
excess of the above described security deposit.  Such money shall bear no
interest and may be commingled with other security deposits or funds of
Landlord.  Tenant grants Landlord a security interest in the Security
Deposit.  Landlord may apply the Security Deposit to the extent required to cure
any default by Tenant or repair any damage to the Premises.  If Landlord so
applies the Security Deposit, Tenant shall deliver to Landlord the amount
necessary to replenish the Security Deposit to its original sum within five days
after notice from Landlord.  The Security Deposit shall not be deemed an advance
payment of Rent or a measure of damages for any default by Tenant, nor shall it
be a defense to any action that Landlord may bring against Tenant.
 
ARTICLE V USE OF PREMISES
 
Section 5.1                           Use of Premises.  Tenant shall
continuously use and occupy the Premises only for general office use.  Tenant
shall not use or permit or suffer the use of the Premises for any other business
or purpose.   Tenant shall not do or permit any act which would constitute a
public or private nuisance or
 

 
- 6 -

--------------------------------------------------------------------------------

 

waste or which would be a nuisance or annoyance or cause damage to Landlord or
Landlord’s other tenants or which would invalidate any policies of insurance or
increase the premiums thereof, now or hereafter written on the Building and/or
Premises. Tenant shall conform to the Rules and Regulations of Landlord.  “Rules
and Regulations” shall mean the rules and regulations for the Building
promulgated by Landlord from time to time.  The Rules and Regulations which
apply as of the Effective Date of this Lease are attached as Exhibit “D”.
 
ARTICLE VI   PARKING
 
Section 6.1                           Parking.  Throughout the Lease Term, there
shall be available six (6) parking spaces "reserved" for the exclusive use of
Tenant in the ground floor parking area within the Building and fifteen (15)
spaces in the surface parking area located adjacent to the Building, for the
non-exclusive use of Tenant on a first-come, first-served basis.  Landlord has
and reserves the right to alter the methods used to control parking and the
right to establish such controls and rules and regulations (such as parking
stickers to be affixed to vehicles) regarding parking that Landlord deems
desirable.  Tenant’s employees, agents, contractors, and invitees shall abide by
all posted roadway signs in and about the parking facilities.  Landlord shall
have the right to tow or otherwise remove vehicles of Tenant and its employees,
agents, contractors, or invitees that are improperly parked, blocking ingress or
egress lanes, or violating parking rules, at the expense of Tenant or the owner
of the vehicle, or both, and without liability to Landlord.  On request by
Landlord, Tenant shall furnish Landlord with the license numbers and
descriptions of any vehicles of Tenant, its principals, employees, agents, and
contractors.  Parking spaces may be used for the parking of passenger vehicles
only and shall not be used for parking commercial vehicles or trucks (except
sports utility vehicles, mini-vans, and pick-up trucks utilized as personal
transportation), boats, personal watercraft, or trailers.  No parking space may
be used for the storage of equipment or other personal property.  Overnight
parking in the parking garage or other parking areas is prohibited.  Landlord,
in Landlord’s sole and absolute discretion, may establish from time to time a
parking decal or pass card system, security check-in, or other reasonable
mechanism to restrict parking in the parking garage or other parking areas, in
which event Tenant shall purchase such access cards, or parking decals from
Landlord at a Building standard charge.  Landlord shall have no obligation to
police or enforce the use of any reserved parking spaces by unauthorized
individuals.  Landlord shall not have any liability on account of any loss or
damage to any vehicle or the contents thereof, Tenant hereby agreeing to bear
the risk of loss for same.
 
ARTICLE VII   LEASEHOLD IMPROVEMENTS
 
Section 7.1                           Leasehold Improvements.  Landlord shall
provide an allowance (the “Allowance”) in an amount of up to $340,275.00 ($65.00
per rentable square foot of the Premises) for the design, permitting and
construction of improvements to the Premises ("Tenant’s Improvements") in
accordance with the Work Letter Agreement attached hereto as Exhibit “E".  The
cost of all space planning and architectural and mechanical drawings for the
Tenant’s Improvements, as well as project management fees (if charged by the
general contractor within the construction contract) shall be deducted from the
Allowance.  The Tenant’s Improvements shall be performed by Landlord's
contractor during regular business hours.  Tenant shall use reasonable efforts
to assist Landlord in coordinating the design and construction process,
obtaining any approvals required from Landlord and any governmental agencies,
and in scheduling deliveries. Any portion of the Allowance not used to pay the
costs of the Tenant’s Improvements in accordance with this Section 7.1 and the
Work Letter Agreement shall be retained by Landlord and no credit for any unused
portion thereof shall be given to Tenant.  Any cost for such work in excess of
the Allowance shall be paid by Tenant within ten (10) days of receipt of an
invoice therefor from Landlord along with appropriate supporting documentation.
 
Section 7.2                           Acceptance of Premises.  Landlord shall
complete Landlord's Work in a good and workmanlike manner and in accordance with
all applicable governmental regulations including those imposed by the
ADA.  Neither Landlord nor any assignee of Landlord shall be liable for any
latent defect therein; provided, however, Landlord shall be responsible for
correcting any
 

 
- 7 -

--------------------------------------------------------------------------------

 

latent defect discovered within the Building or Landlord's Work within the
Premises.  The taking of possession of the Premises by Tenant shall be
conclusive evidence that the Premises were in good and satisfactory condition at
the time such possession was taken, subject to Landlord’s performance of the
Tenant Improvements in accordance with the Work Letter Agreement and the terms
and conditions of this Lease.
 
ARTICLE VIII   LANDLORD AND TENANT OBLIGATIONS
 
Section 8.1                           Tenant’s Obligations.  Tenant shall, at
its sole cost, repair and maintain the Premises (including the walls, ceilings
and floor therein), all to a standard consistent with a Class "A" office
building, with the exception only of those repairs which are the obligation of
Landlord pursuant to this Lease.  Without limiting the generality of the
foregoing, Tenant is specifically required to maintain and make repairs to (i)
the portion of any pipes, lines, ducts, wires, or conduits contained within the
Premises; (ii) windows, plate glass, doors, and any fixtures or appurtenances
composed of glass (excluding exterior washing of windows and plate glass); (iii)
Tenant's sign; and (iv) any specialized electrical, plumbing, mechanical, fire
protection, life safety and HVAC systems serving the Premises requested by
Tenant exclusively for its use.  All repair and maintenance performed by Tenant
in the Premises or elsewhere in or upon the Building shall be performed by
contractors or workmen designated or approved by Landlord.  Tenant shall be
responsible for all repairs, the need for which arises out of:  (a) the
performance or existence of Tenant’s Work or alterations; (b) the installation,
use or operation of Tenant’s property in the Premises; (c) the moving of
Tenant’s property in or out of the Building; (d) the act, omission, misuse or
neglect of Tenant or any of its officers, employees, agents, contractors or
invitees.  All such repairs and maintenance shall be performed at such times and
in such a manner as shall cause the least interference with the operation of the
Building and the use of the Building by other occupants.  By taking possession
of the Premises, Tenant agrees that the Premises are in good condition and
repair.  Tenant, its agents, employees, or contractors shall not enter onto the
roof of the Building without the express prior consent of Landlord or its
Building Manager.  Landlord specifically reserves the right to require
Landlord’s roofing contractor to perform any work required to be performed by
Tenant with respect to any equipment on the roof of the Building
 
Section 8.2                           Landlord’s Obligations.  Landlord shall
repair and maintain in good order and condition, ordinary wear and tear
excepted, the Common Areas, mechanical and equipment rooms, the roof of the
Building, the exterior walls of the Building, the exterior windows of the
Building, the structural portions of the Building, the elevators, the
electrical, plumbing, mechanical, fire protection, and life safety, systems
serving the Common Areas of the Building, and the HVAC system serving the
Premises and the Common Areas of the Building.  However, unless the Waiver of
Subrogation section of this Lease applies, Tenant shall pay the cost of any such
repairs or maintenance resulting from acts or omissions of Tenant, its
employees, agents, or contractors.  Additionally, Landlord shall replace the
Building standard fluorescent light tubes in the Premises.  Tenant waives all
claims against Landlord for damage to person or property arising for any reason
in connection with Landlord’s performance of repair and maintenance obligations
set forth herein, other than the gross negligence or willful acts of Landlord.
 
Section 8.3                           Floor Loads; Noise and Vibration.  Tenant
shall not place a load upon any floor of the Premises which exceeds the lesser
of the load per square foot which such floor was designed to carry or the load
which is allowed by law.  Business machines and mechanical equipment belonging
to Tenant which cause noise, electrical interference or vibration that may be
transmitted to the structure of the Building or to the Premises to such a degree
as to be objectionable to Landlord shall, at Tenant’s expense, be placed and
maintained by Tenant in settings of cork, rubber, or spring-type vibration
eliminators sufficient to eliminate such noise, electrical interference or
vibration.
 
Section 8.4                           Services.  Landlord shall furnish the
following services:  (a) janitorial and general cleaning service on business
days (Tenant shall pay to Landlord on demand, the additional cost incurred by
Landlord for extra cleaning work in the Premises required because of (i) misuse
or neglect on the part of Tenant
 

 
- 8 -

--------------------------------------------------------------------------------

 

or subtenants or its employees or visitors; (ii) the use of portions of the
Premises for purposes requiring greater or more difficult cleaning than is
provided as Building standard; (iii) interior glass partitions or unusual
quantity of interior glass surfaces, and (iv) non-Building standard materials or
finishes installed by Tenant or at its request); (b) passenger elevator service
to all floors of the Building; and (c) rest room facilities and necessary
lavatory supplies, including cold running water on each multi-tenant
floor.   Landlord shall have the right to select the Building’s electric service
provider and to switch providers at any time.   In no event shall Landlord be
liable for damages resulting from the failure to furnish any service, and any
interruption or failure shall in no manner entitle Tenant to any remedies
including abatement of Rent.
 
Section 8.5                           Utilities.                      Tenant’s
use of electrical energy in the Premises shall not, at any time, exceed the
capacity of any of the electrical conductors and equipment in or otherwise
serving the Premises.  In order to ensure that such capacity is not exceeded and
to avert possible adverse effects upon the Building's electric service, Tenant
shall not, without Landlord's prior written consent in each instance connect
major equipment to the Building’s electric distribution system or telephone
system, or make any alteration or addition to the electric system existing on
the Commencement Date.  Tenant’s electrical usage under this Lease contemplates
only the use of normal and customary office equipment.  In the event Tenant
wishes to install any office equipment which uses substantial additional amounts
of electricity, then Tenant agrees that Landlord’s consent is required before
the installation of such additional office equipment.  Tenant shall contract for
and pay directly all utilities not otherwise provided by Landlord in accordance
with Section 8.4 above including, but not limited to electricity, telephone,
telecommunications, and security, together with any taxes thereon.  In addition,
to the extent the utilities to the tenant occupying a small office adjacent to
the Premises are not separately metered and the electricity and HVAC are
connected to the Premises electric meter, Tenant shall look solely to the
adjacent tenant for any reimbursement of electricity charges it may
seek.  Likewise, if at some future date, it becomes necessary for the adjacent
office to possess its own electric service and meter, Tenant and/or the adjacent
tenant shall be responsible for all the costs associated with same.
 
Section 8.6                           Telecommunications.
 
(a)           Tenant's Responsibility.  Tenant acknowledges and agrees that all
telephone and telecommunications services, including wiring, aerials and
antennae or other infrastructure to which Tenant's telecommunications equipment
may be connected (herein collectively referred to as "Telecom Cabling") desired
by Tenant shall be ordered and utilized at the sole expense of Tenant.  Unless
Landlord otherwise requests or consents in writing, all of Tenant's Telecom
Cabling shall be and remain solely in the Premises and the telephone closet(s)
on the floor(s) on which the Premises is located, in accordance with the Rules
and Regulations adopted by Landlord from time to time.  Unless otherwise
specifically agreed to in writing, Landlord shall have no responsibility for the
maintenance of Tenant's Telecom Cabling.  Tenant agrees that, to the extent any
such service is interrupted, curtailed or discontinued, Landlord shall have no
obligation or liability with respect thereto and it shall be the sole obligation
of Tenant at its expense to obtain substitute service.
 
(b)           Necessary Service Interruptions.  Landlord shall have the right,
upon reasonable prior notice to Tenant, to interrupt or turn off
telecommunications facilities in the event of emergency or as necessary in
connection with repairs to the Building or installation of telecommunications
equipment for other tenants of the Building.
 
(c)           Removal of Equipment and Wiring and Other Facilities.  Any and all
Telecom Cabling installed in the Premises or elsewhere in the Building by or on
behalf of Tenant, shall be removed prior to the expiration of the Term, by
Tenant at its sole cost or, at Landlord's election, by Landlord at Tenant's sole
cost, with the cost therefor to be paid as Additional Rent.  Landlord shall have
the right, however, upon written notice to Tenant given no later than 30 days
prior to the expiration or earlier termination of the Term, to require Tenant to
abandon and leave in place, without any payment to Tenant or credit against
Rent, any and all Telecom Cabling, or selected components thereof, whether
located in the Premises or elsewhere in the Building.  In the event Landlord
elects to retain the foregoing, Tenant covenants that (a) Tenant shall be the
sole owner of such Telecom Cabling, that Tenant shall have good right to
surrender and convey the same,
 

 
- 9 -

--------------------------------------------------------------------------------

 

and that the same shall be free of all liens and encumbrances, and (b) all such
Telecom Cabling shall be left in good condition, working order, clearly marked
to show Tenant's name, address, telephone number, the name of the person to
contact in case of emergency, FCC call sign, frequency and location; the
transmissions lines shall be identified at the bottom and top of each line. In
the event of Landlord's retention of the Telecom Cabling, Tenant's conveyance of
the Telecom Cabling shall be effective on the expiration date or date of earlier
termination of this Lease without the requirement of further action, and on such
date Landlord shall become the owner of the Telecom Cabling.
 
(d)           New Telecommunications Provider Installations.  In the event that
Tenant wishes at any time to utilize the services of a telephone or
telecommunications provider whose equipment is not then servicing the Building,
no such provider shall be permitted to install its lines through other equipment
within the Building without first securing the prior written approval of
Landlord, which approval may be conditioned or withheld in Landlord's sole
discretion.  If Landlord gives its approval, the provider must agree to deliver
to Landlord detailed, "as-built" plans immediately after the installation of the
provider's equipment is complete.
 
(e)           Limits on Provider Relationship.  Notwithstanding anything herein
to the contrary, no Telecom Cabling provider shall be deemed a third party
beneficiary of this Lease.
 
(f)           Installation and Use of Wireless Technologies.  Tenant shall not
utilize any wireless communications equipment (other than usual and customary
cellular telephones), including antenna and satellite receiver dishes, within
the Premises or the Building, without Landlord's prior written consent, which
consent may be arbitrarily withheld.  Such consent may be conditioned in such
manner so as to protect Landlord's financial interest and the interest of the
Building and the other tenants therein, in a manner similar to the arrangement
described in the immediately preceding paragraphs.  Landlord reserves the right,
at Tenant’s sole cost and expense, to obtain a survey or require Tenant to
obtain a survey, at Tenant’s sole cost and expense, from a surveyor acceptable
to Landlord, to determine the impact of any such installation on the Building,
the Property or other tenants of the Building.  Tenant may install a wireless
computer network in the Premises, but to the extent it interferes with
Landlord’s or other tenants’ operations or building systems, Tenant will
immediately rectify any such conflict at its cost and expense.
 
(g)           Liability for Equipment Interference.  In the event that any
Telecom Cabling installed by or at the request of Tenant within the Premises, on
the roof, or elsewhere within or on the Building causes interference to
equipment used by another third party, Tenant shall assume all liability related
to such interference.  Tenant shall use reasonable efforts, and shall cooperate
with Landlord and other third parties to promptly eliminate such
interference.  In the event Tenant is unable to do so, Tenant will substitute
alternative equipment which remedies the situation.  If such interference
persists, Tenant shall discontinue the use of such equipment, and at Landlord's
discretion, remove such equipment according to specifications provided by
Landlord.  Tenant agrees to and shall indemnify and hold Landlord harmless for
any liabilities and claims against Landlord resulting from such
interference.  The provisions of this Section 8.5 shall survive the expiration
or earlier termination of the Lease.
 
Section 8.7                           Generator.
 
Tenant acknowledges that the Property is equipped with a diesel fuel-powered
generator and related components (collectively, the “Generator”), for the sole
and exclusive purpose of providing back-up power to the Building, including the
Premises.  Tenant shall, at all times during the Term hereof, comply with all
rules and regulations promulgated by Landlord or applicable governmental
authority with respect to the Generator.  Tenant shall indemnify and hold
Landlord and all Superior Mortgagees and its or their respective joint venture
partners, directors, officers, agents, employees and invitees, harmless against
and from any and all claims from or in connection with; (a) the conduct,
maintenance or management of the Generator located on the Property, or any
condition created by Tenant, its employees or guests or invitees relating to the
Generator during the Term of this Lease or during the period of time, if any,
prior to the Rent Commencement Date that Tenant may have been given access to
the Premises.  Landlord shall at all times, have the right, in its sole
discretion, to determine the method for activating the Generator, the hours
within which the Generator shall be activated for the purpose of providing
back-up power to the Building, and the amount and level of such power.  All
costs
 

 
- 10 -

--------------------------------------------------------------------------------

 

associated with the repair and maintenance of the Generator and any utility
consumed in connection with the Generator shall be passed through to all tenants
of the Building in accordance with Section 3.1.C above.  It is understood and
agreed that, if installed, the Generator will provide back-up for
building-standard power only, and not for any specialty or supplemental
equipment installed by Tenant.  Tenant shall solely be responsible for the
compatibility with the Generator including, but not limited to, electrical
systems, wire, conduit, panels, switchgear and breakers in the Premises, and
Tenant's equipment to be connected to the Generator.
 
ARTICLE IX   LANDLORD’S AND TENANT’S PROPERTY
 
Section 9.1                           End of Term.
 
All Alterations, including HVAC equipment, wall coverings, carpeting and other
floor coverings, ceiling tiles, blinds and other window treatments, lighting
fixtures and bulbs, built in or attached shelving, built in furniture, millwork,
counter tops, cabinetry, all doors (both exterior and interior), bathroom
fixtures, sinks, kitchen area improvements, and wall mirrors, made by Landlord
or Tenant to the Premises shall become Landlord’s property on the expiration or
sooner termination of the Lease Term. On the expiration or sooner termination of
the Lease Term, Tenant, at its expense, shall remove from the Premises all
moveable furniture, furnishings, equipment, and other articles of moveable
personal property owned by Tenant and located in the Premises that can be
removed without damage to the Premises.  Tenant, at its expense, shall also
remove all computer and telecommunications wiring and all non-standard
Alterations to the Premises, including any vault, stairway, or computer room
Alterations or any Alterations involving roof, ceiling, raised flooring or floor
penetrations.  Additionally, Tenant shall be responsible for any and all
personal property taxes relating to Tenant’s property located within the
Premises.  Tenant shall repair any damage caused by the removal.  Any items of
Tenant’s property that shall remain in the Premises after the expiration or
sooner termination of the Lease Term, may, at the option of Landlord, be deemed
to have been abandoned, and in that case, those items may be retained by
Landlord as its property to be disposed of by Landlord, without accountability
to Tenant or any other party, in the manner Landlord shall determine, at
Tenant’s expense.
 
Section 9.2                           Landlord’s Lien and Security Interest.
 
Tenant hereby grants to Landlord a lien and security interest on all property of
Tenant now or hereafter placed in or upon the Premises including, but not
limited to, all fixtures, furniture, inventory, machinery, equipment,
merchandise, furnishings and other articles of personal property, and all
proceeds of the sale or other disposition of such property (collectively, the
“Collateral”) to secure the payment of all rent to be paid by Tenant pursuant to
this lease.  Such lien and security interest shall be in addition to any
landlord’s lien provided by law.  This Lease shall constitute a security
agreement under the Florida Uniform Commercial Code so that Landlord shall have
and may enforce a security interest in the Collateral.  Tenant agrees to execute
as debtor and deliver such financing statement or statements and any further
documents as Landlord may now or hereafter reasonably request to protect such
security interest pursuant to such code.  Landlord, as secured party, shall be
entitled to all rights and remedies afforded a secured party under such code,
which rights and remedies shall be in addition to Landlord’s liens and rights
provided by law or by the other terms and provisions of this Lease.
 
ARTICLE X   INSURANCE
 
Section 10.1                           Tenant’s Insurance.
 
A.           Tenant shall obtain and keep in full force and effect the following
insurancecoverages:
 
 
1.
Commercial General Liability.  Commercial general liability insurance, including
contractual liability, on an occurrence basis, on the then most current
Insurance Services Office (ISO) form, with combined single limits of $2 million
per occurrence for death, bodily injury, and property damage, which coverage
limits may be effected with umbrella coverage;

 

 
- 11 -

--------------------------------------------------------------------------------

 

 
provided, however, that any such umbrella policy shall specify therein, or
Tenant shall furnish Landlord with a written statement from the insurer or its
agent specifying, the amount of the total insurance allocated to the Premises
and confirmation that losses occasioned by Tenant at other facilities will not
diminish the amount of insurance coverage available for the Premises below the
amount required herein.

 
 
2.
Property.  Property insurance on the ISO causes of loss–special form, in an
amount adequate to cover 100% of the replacement costs, without co-insurance, of
all of Tenant’s property at the Premises naming Landlord and its mortgagee as
loss payees as their interests may appear.

 
 
3.
Business Interruption.  Business income and extra expense insurance covering the
risks to be insured by the property insurance described above, on an actual loss
sustained basis, but in all events in an amount sufficient to prevent Tenant
from being a co-insurer of any loss covered under the applicable policy or
policies.

 
 
4.
Workers’ Compensation.  Workers’ compensation insurance covering Tenant and its
employees for all costs, statutory benefits, and liabilities under state
workers’ compensation, disability, and similar laws.

 
 
5.
Other Insurance.  Such other insurance as may be reasonably required by
Landlord.

 
B.           All insurance policies shall be written with insurance companies
having a policyholder rating of at least “A-” and a financial size category of
at least “Class XII” as rated in the most recent edition of “Best’s Key Rating
Guide” for insurance companies.  The commercial general liability insurance
policy shall name Landlord and Landlord’s directors, members, officers,
partners, agents, employees, property manager and managing agent as additional
insureds and shall provide that they may not be terminated or modified in any
way that would materially decrease the protection afforded Landlord under this
Lease without 30 days’ advance notice to Landlord.  Tenant shall furnish
evidence of insurance (on ACORD 27 or other form acceptable to
Landlord).  Coverage amounts for the commercial general liability insurance may
be increased after commencement of the third full year of the Lease Term, if
Landlord shall reasonably determine that an increase is necessary for adequate
protection.
 
Section 10.2                           Waiver of Subrogation and Waiver of
Claims.
 
Landlord and Tenant each expressly, knowingly, and voluntarily waive and release
any claims that they may have against the other or the other’s employees,
agents, or contractors for damage to its properties and loss of business
(specifically including loss of Rent by Landlord and business interruption by
Tenant) as a result of the acts or omissions of the other party or the other
party’s employees, agents, or contractors (specifically including the negligence
of either party or its employees, agents, or contractors and the intentional
misconduct of the employees, agents, or contractors of either party), to the
extent any such claims are covered (without regard to losses not compensated as
a result of such things as coinsurance adjustments or deductibles) by the
workers’ compensation and property insurance described in this Lease, the ISO
forms of business income and extra expense insurance policies, even if not
maintained by Tenant, or other property insurance that either party may carry at
the time of an occurrence.  Landlord and Tenant shall each, on or before the
earlier of the Rent Commencement Date or the date on which Tenant first enters
the Premises for any purpose, obtain and keep in full force and effect at all
times thereafter a waiver of subrogation from its insurer concerning the
workers’ compensation and all forms of property insurance maintained by it for
the Property.
 
Section 10.3                           Casualty Damage.
 
If: (a) the Building shall be so damaged that substantial alteration or
reconstruction of the Building shall, in Landlord’s opinion, be required
(whether or not the Premises shall have been damaged by the casualty); or (b)
the Premises shall be partially damaged by casualty during the last two years of
the Lease Term, and the estimated cost of repair exceeds 25% of the Base Rent
then remaining to be paid by Tenant for the balance of the Lease Term; Landlord
may, within 90 days after the casualty, give notice to Tenant of Landlord’s
election to terminate this Lease, and
 

 
- 12 -

--------------------------------------------------------------------------------

 

the balance of the Lease Term shall automatically expire on the fifth day after
the notice is delivered.  If Landlord does not elect to terminate this Lease,
Landlord shall proceed with reasonable diligence to restore the Building and the
Premises to substantially the same condition they were in immediately before the
happening of the casualty.  However, Landlord shall not be required to restore
any unleased premises in the Building or any portion of Tenant’s property.  Rent
shall abate in proportion to the portion of the Premises not useable by Tenant
as a result of any casualty covered by insurance carried or required to be
carried by Landlord under this Lease, as of the date on which the Premises
becomes unusable.  Landlord shall not otherwise be liable to Tenant for any
delay in restoring the Premises or any inconvenience or annoyance to Tenant or
injury to Tenant’s business resulting in any way from the damage or the repairs,
Tenant’s sole remedy being the right to an abatement of Rent.
 
ARTICLE XI   ALTERATIONS AND MECHANIC’S LIENS
 
Section 11.1                           Alterations by Tenant.
 
“Alterations” shall mean any alteration, addition, or improvement in or on or to
the Premises of any kind or nature, including any Tenant Improvements made prior
to Tenant’s occupancy of the Premises.  Tenant shall make no Alterations without
the prior written consent of Landlord, which consent shall not be unreasonably
withheld.
 
Section 11.2                           Liens.
 
Tenant shall have no authority or power, express or implied, to create or cause
to be created any mechanic’s, materialmen’s or other lien, charge or encumbrance
of any kind against the Property.  Should any mechanic’s, materialmen’s or other
lien, charge or encumbrance of any kind be filed against the Property by reason
of Tenant’s acts or omissions or because of a claim against Tenant, Tenant shall
cause the same to be cancelled or discharged of record by bond or otherwise
within thirty (30) days after notice to Tenant by Landlord, or within ten (10)
days after notice to Tenant by Landlord if at the time of such notice Landlord
anticipates a sale or refinancing of the Property closed within sixty (60) days
after said notice.  If Tenant shall fail to cancel, bond or discharge said lien
or liens within the time provided pursuant to this Section, Landlord may, at its
sole option, cancel or discharge the same, and upon Landlord’s demand, Tenant
shall promptly reimburse Landlord for all reasonable costs incurred in canceling
or discharging such liens.  Except to the extent that such costs, losses, or
liabilities are caused by Landlord’s actions, Tenant shall indemnify and hold
Landlord harmless from and against all costs (including reasonable attorneys’
fees and costs of suit), losses, liabilities, or cause of action arising out of
or relating to any alterations, additions, or improvements made by Tenant to the
Premises, including, but not limited to, any construction or materialmen’s liens
asserted in connection therewith.  Landlord and Tenant expressly agree and
acknowledge that no interest of Landlord in the Premises or the Property be
subject to any lien for improvements made by Tenant in or for the Premises, and
that Landlord shall not be liable for any lien for any improvements made by
Tenant, such liability being expressly prohibited by the terms of this
Lease.  In accordance with applicable laws of the State of Florida, Landlord has
filed in the public records of Broward County, Florida, a public notice
containing a true and correct copy of this paragraph, and Tenant hereby agrees
to inform all contractors and materialmen performing work in or for or supplying
materials to the Premises of the existence of the prohibition contained in this
paragraph.
 
ARTICLE XII   ASSIGNMENT OR SUBLETTING
 
Section 12.1                           Tenant’s Transfer.
 
Tenant may not transfer any of its rights under this Lease, voluntarily or
involuntarily, whether by merger, consolidation, dissolution, operation of law,
or any other manner, without Landlord’s consent, which shall not unreasonably be
withheld.  Without limiting the generality of the foregoing, Tenant may not
sublease, assign, mortgage, encumber, permit the transfer of ownership or
control of the business entity comprising Tenant, or permit any portion of the
Premises to be occupied by third parties.  Notwithstanding the foregoing, Tenant
may assign this Lease or sublet the Premises to an affiliate of Tenant on notice
to Landlord but without
 

 
- 13 -

--------------------------------------------------------------------------------

 

Landlord’s consent so long as a substantial purpose of such transfer is not to
avoid the restrictions on transfers otherwise provided in this Lease.  An
affiliate of Tenant shall mean an entity that owns Tenant or is owned by or is
under common control with Tenant or into or with which Tenant may be merged or
consolidated, provided that (a) the merger is not part of a sale or transfer of
Tenant’s business or assets to an entity that was not an affiliate of Tenant
before the transfer, and (b) the resulting entity shall own all or substantially
all of the assets of Tenant.  Consent by Landlord to a transfer shall not
relieve Tenant from the obligation to obtain Landlord’s consent to any further
transfer.  Tenant and Guarantor shall remain fully liable for all obligations
under this Lease following any such transfer.  The joint and several liability
of Tenant, Guarantor, and any successor in interest of Tenant (by assignment or
otherwise) under this Lease shall not in any way be affected by any agreement
that modifies any of the rights or obligations of the parties under this Lease
or any waiver of, or failure to enforce, any obligation under this Lease.  If
Landlord consents to any transfer, Tenant shall pay to Landlord, on demand, an
administrative fee of $1,000 and will reimburse Landlord for all of Landlord’s
reasonable attorneys’ fees and costs associated with Landlord’s consent.  Any
transfer by Tenant in violation of this article shall, at Landlord’s option, be
void.  In the event Landlord consents to the sublease of all or any part of the
Premises, Landlord shall be entitled to receive the total amount of any
increased Rent provided for in said sublease, including sales tax, paid by a
sublessee or assignee.  Furthermore, Tenant understands that based upon the
proposed use of the Premises by the sub-tenant or assignee, Landlord may
withhold its consent if the use is not allowable by local zoning ordinance or
otherwise conflicts with the professional environment Landlord, in its sole and
absolute discretion, seeks to maintain.
 
Section 12.2                           Landlord’s Right of Recapture.
 
Notwithstanding anything contained herein to the contrary, if Tenant notifies
Landlord of its desire to effectuate a transfer, Landlord may elect to terminate
this Lease, or to reduce the Premises by the area requested to be subleased or
assigned if the area is less than the entire Premises.  If Landlord's election
is to terminate or to reduce the area of the Premises as provided herein Tenant
shall have ten (10) days from receipt of Landlord's notice of same to notify
Landlord that Tenant has elected either (i) to accept such termination or
reduction or (ii) to remain in possession of the Premises under this Lease for
the remainder of the Term.  If less than the entire Premises is recaptured by
Landlord, at its option, may demise the Premises and Tenant shall reimburse
Landlord, as Additional Rent, all costs associated therewith.
 
Section 12.3                           Minimum Rental Requirement.
 
Notwithstanding anything to the contrary contained in this ARTICLE XII or in
this Lease, Tenant may not, under any circumstances, assign this Lease or sublet
the Premises or any part thereof, or advertise the availability of space until
the sooner to occur of: i) at least ninety (90%) percent of the rentable space
in the Building has been leased by Landlord, or ii) one (1) year following the
Rent Commencement Date of the Lease.
 
Section 12.4                           Landlord’s Transfer
 
Landlord shall have the right to sell, assign, mortgage, or otherwise encumber
or dispose of Landlord’s interest in the Building, the Property, the Premises
and this Lease.  In the event of any such disposition, Landlord shall have no
further liability or obligation to Tenant under this Lease.
 
ARTICLE XIII   OBLIGATION TO COMPLY
 
Section 13.1                           Compliance with Laws.Tenant shall
promptly comply with all laws, codes, and ordinances of governmental
authorities, including the Americans With Disabilities Act of 1990 (ADA) and all
similar present or future laws with respect to Tenant’s use of the Premises.  If
any such compliance involves the structure or the systems of the Building,
Landlord may elect to perform such compliance in which event Tenant shall pay,
as Additional Rent, all of Landlord’s costs in connection therewith.  Landlord
shall be responsible for compliance with
 

 
- 14 -

--------------------------------------------------------------------------------

 

all ADA requirements with respect to the Building improvements that existed
prior to the date of the execution of this Lease.
 
Section 13.2                                Rules and Regulations.
 
Tenant shall comply with all rules and regulations now existing (See Exhibit
“D), or as may be subsequently published by Landlord to tenants of the Building.
 
Section 13.3                                Attorneys’ Fees.
 
The prevailing party in any litigation arising out of or in any manner relating
to this Lease shall be entitled to recover from the losing party reasonable
attorneys’ fees and costs.
 
ARTICLE XIV   RIGHT OF LANDLORD TO PERFORM TENANT’S COVENANTS
 
Section 14.1                           Payment or Performance.  Landlord shall
have the right, upon ten (10) days prior written notice to Tenant (or without
notice in case of emergency or in order to avoid any fine, penalty, or cost
which may otherwise be imposed or incurred), to make any payment or perform any
act required of Tenant under any provision in this Lease, and in exercising such
right, to incur necessary and incidental costs and expenses, including
reasonable attorney’s fees.  Nothing herein shall imply any obligation on the
part of Landlord to make any payment or perform any act required of Tenant, and
the exercise of the right to do so shall not constitute a release of any
obligation, waiver of any default or obligation of Landlord to make any similar
payment or perform any similar act in the future.
 
Section 14.2                           Reimbursement.  All payments made, and
all costs and expenses incurred in connection with Landlord’s exercise of the
right set forth in Section 14.1, shall be reimbursed by Tenant within ten (10)
days after receipt of a bill setting forth the amounts so expended, together
with a service charge of fifteen (15%) percent of such amounts expended.  Any
such payments, costs and expenses made or incurred by Landlord shall be treated
as Rent owed by Tenant.
 
ARTICLE XV   NON-LIABILITY AND INDEMNIFICATION
 
Section 15.1                           Non-Liability of Landlord.  Neither
Landlord, nor any joint venture partner, members, managing agents, officer,
director, agent, servant, or employee of Landlord, nor any Superior Mortgagee
(as defined in Article XX below), shall be liable to Tenant for any loss,
injury, or damage to Tenant or to any other person, or to its property,
irrespective of the cause of such injury, damage or loss, unless caused by or
resulting from the gross negligence of Landlord, in the operation or maintenance
of the Premises or the Building, subject to the doctrine of comparative
negligence in the event of negligence on the part of Tenant or any of its
subtenants, licensees, employees, invitees, officers, agents or
contractors.  Tenant agrees that any Superior Mortgagee will not be liable to
Tenant for injury, damage or loss caused by or resulting from the negligence of
Landlord.  Further, neither Landlord, nor any Superior Mortgagee, nor any joint
venture partner, director, officer, agent, servant, or employee of Landlord
shall be liable; (a) for any damage caused by other tenants or persons in, upon
or about the Building, or caused by operations in construction of any private,
public or quasi-public work; or (b) even if grossly negligent, for incidental or
consequential damages or lost profits arising out of any loss of use of the
Premises or any equipment or facilities therein by Tenant or any person claiming
through or under Tenant.  Tenant shall not hold Landlord liable for any latent
defect in the Premises, the Property or the Building, nor shall Landlord be
liable for injury or damage to person or property caused by fire, theft, or
resulting from the operation of elevators, heating or air conditioning or
lighting apparatus, or from falling plaster, or from steam, gas, electricity,
water, rain, or dampness, which may leak or flow from any part of the Building
or Property, or from the pipes, appliances or plumbing work of the Building,
Premises or Property unless Landlord was grossly negligent in its maintenance
and repair of said systems.
 

 
- 15 -

--------------------------------------------------------------------------------

 

Section 15.2                           Indemnification.  Landlord and Tenant
shall each indemnify, defend, and save harmless the other party and the other
party’s employees, agents, and contractors from and against any and all loss,
damage, claim, demand, liability, or expense (including reasonable attorneys’
fees) resulting from claims by third parties and based on any acts or omissions
(specifically including negligence and the failure to comply with this Lease) of
the indemnitor, its employees, agents, and contractors in connection with the
Property and only to the extent caused in whole or in part by acts or omissions
of the indemnitor, its employees, agents, and contractors, regardless of whether
or not the claim is caused in part by any of the indemnified parties.  When any
claim is caused by the joint acts or omissions of the indemnitor and the
indemnified parties, the indemnitor’s duties under this article shall be in
proportion to the indemnitor’s allocable share of the joint liability.
 
Section 15.3                           Impossibility of Performance.  For
purposes of this Lease, the term “Unavoidable Delay” shall mean any delays due
to strikes, lockouts, civil commotion, war or warlike operations, terrorism,
bioterrorism, invasion, rebellion, hostilities, military or usurped power,
sabotage, government regulations or controls, inability to obtain any material,
utility, or service because of governmental restrictions, hurricanes, floods, or
other natural disasters, acts of God, or any other cause beyond the direct
control of the party delayed.  Notwithstanding anything in this Lease to the
contrary, if Landlord or Tenant shall be delayed in the performance of any act
required under this Lease by reason of any Unavoidable Delay, then provided
notice of the Unavoidable Delay is given to the other party within ten (10) days
after its occurrence, performance of the act shall be excused for the period of
the delay and the period for the performance of the act shall be extended for a
reasonable period, in no event to exceed a period equivalent to the period of
the delay.  The provisions of this article shall not operate to excuse Tenant
from the payment of Rent or from surrendering the Premises at the end of the
Lease Term, and shall not operate to extend the Lease Term.  Delays or failures
to perform resulting from lack of funds or the increased cost of obtaining labor
and materials shall not be deemed delays beyond the direct control of a party.
 
ARTICLE XVI   DEFAULT
 
Section 16.1                           Events of Default.
 
Each of the following shall be an event of default under this Lease:
 
 
A.
Tenant fails to make any payment of Rent or any other monetary amount when due
(“Monetary Default”); or

 
 
B.
Tenant fails to perform any other obligation under this Lease (“Nonmonetary
Default”); or

 
 
C.
Tenant or any Guarantor for Tenant’s obligations under this Lease becomes
bankrupt or insolvent or makes an assignment for the benefit of creditors or
takes the benefit of any insolvency act, or if any debtor proceedings be taken
by or against Tenant or any Guarantor; or

 
 
D.
Tenant fails to take occupancy of or abandons the Premises; or

 
 
E.
Tenant transfers this Lease in violation of the Assignment or Subletting
article; or

 
 
F.
Tenant fails to deliver an estoppel certificate within the time period required
by the Estoppel Certificates article of this Lease.

 
Section 16.2                           Grace Periods.
 
 
A.
Monetary Defaults.  Notwithstanding anything contained in this Lease to the
contrary, Tenant shall have a period of three business days after notice from
Landlord of a Monetary Default in which to cure the default.

 
 
B.
Nonmonetary Defaults.  Provided the default does not involve an emergency that
must be addressed in a shorter time frame, Tenant shall have a period of 15 days
after notice from Landlord of a Nonmonetary Default in which to cure the
default.

 

 
- 16 -

--------------------------------------------------------------------------------

 

 
In addition, provided that the default does not involve an emergency that must
be addressed in a shorter time frame, this grace period shall be extended if the
default is of a nature that it cannot be completely cured within such grace
period solely as a result of nonfinancial circumstances outside of Tenant’s
control, provided that Tenant has promptly commenced all appropriate actions to
cure the default within such cure period and those actions are thereafter
diligently and continuously pursued by Tenant in good faith.  In no event,
however, shall the grace period exceed a total of 45 days.  If the Nonmonetary
Default is not cured before the expiration of the grace period, as extended,
then Landlord may pursue any or all of its remedies.

 
 
C.
Statutory Notices.  The notices of defaults to be given under this section may
be the same as the notice required under Section 83.20, Florida Statutes or any
successor statute and this Lease shall not be construed to require Landlord to
give two separate notices to Tenant before proceeding with any remedies.

 
 
D.
Default Status.  Tenant shall not be considered in default under this Lease
until any applicable grace period has expired without the applicable event of
default having been cured.

 
Section 16.3                           Remedies.
 
In addition to all remedies provided by law, if Tenant defaults, Landlord may
terminate this Lease or Tenant’s right of possession of the Premises (without
terminating this Lease) by notice to Tenant.  If Landlord terminates this Lease
or Tenant’s right of possession, Tenant shall remain liable for all Rent owed
for the full Lease Term.  In addition, Landlord may declare the entire balance
of all forms of Rent due under this Lease for the remainder of the Lease Term to
be forthwith due and payable and may collect the then present value of the Rents
(calculated using a discount rate equal to the discount rate of the branch of
the Federal Reserve Bank closest to the Premises in effect as of the date of the
default).   In the event that Landlord re-lets the Premises to another tenant
during any portion of the remaining Lease Term, Landlord shall account to
Tenant, at the date of the expiration of the Lease Term, for the net amounts
(after deduction of any or all of the following: marketing/advertising costs,
legal expenses, brokerage commissions, “free rent”, moving costs, or other
incentives granted, and the cost of alterations or improvements to the Premises
required by any replacement tenant, together with any tenant improvement
allowances granted to any replacement tenant) actually collected by Landlord as
a result of a re-letting; provided, however, under no circumstances shall
Landlord have any duty to re-let the Premises or attempt to re-let the
Premises.  Further, under no circumstances shall Tenant be entitled to any
recovery by Landlord for the re-letting of the Premises which is in excess of
the full amount of Rent for which Tenant is otherwise obligated to pay Landlord
under the terms of this Lease.  Landlord shall be entitled to any/all remedies
provided under common Law and/or specifically provided under the terms of this
Lease, which remedies may be exercised at any time or times by Landlord, as it
so chooses, and such remedies are cumulative to one another.
 
Section 16.4                           Presumption of Abandonment.
 
It shall be conclusively presumed that Tenant has abandoned the Premises if
Tenant fails to keep the Premises open for business during regular business
hours for ten consecutive days while in monetary default.  Any grace periods set
forth in this article shall not apply to the application of this presumption.
 
Section 16.5                           Multiple Defaults.
 
 
A.
Tenant acknowledges that any rights or options of first refusal, or to extend
the Lease Term, to expand the size of the Premises, to delete space from the
Premises, to purchase the Premises or the Property, or other similar rights or
options that have been granted to Tenant under this Lease are conditioned on the
prompt and diligent performance of the terms of this Lease by
Tenant.  Accordingly, should Tenant, on three or more occasions during any
12-month period, (a) fail to pay any installment of Rent within five days of the
due date; or (b) otherwise default under this Lease; in addition to all other
remedies available

 

 
- 17 -

--------------------------------------------------------------------------------

 

 
to Landlord, all such rights and options shall automatically, and without
further action on the part of any party, expire and be deemed canceled and of no
further force and effect.

 
 
B.
Should Tenant default under this Lease on two or more occasions during any
12-month period, in addition to all other remedies available to Landlord, any
notice requirements or cure periods otherwise set forth in this Lease for a
default by Tenant shall not apply.

 
Section 16.6                           Right of Redemption.
 
In the event Tenant is in default of this Lease, Tenant shall have no Right of
Redemption otherwise granted by law.
 
ARTICLE XVII   NOTICE OF SURRENDER/HOLDOVER
 
Section 17.1                           Notice of Surrender/Holdover.
 
At least ninety (90) days before the Expiration Date, Tenant shall give to
Landlord a written notice of intention to surrender the Premises on that date,
but neither this Section 17.1 nor any failure by Landlord to protest the lack of
such notice by Tenant shall be construed as an extension of the term or as a
consent by Landlord to any holding over by Tenant.  Should Tenant hold over and
remain in possession of the Premises at the expiration of any Term hereby
created, Tenant shall, by virtue of this Section, become a tenant-at-sufferance
and shall pay Landlord twice the Rent per month of the last monthly installment
of Rent above provided to be paid.  Said tenancy shall be subject to all the
conditions and covenants of this Lease as though the same had been a
tenancy-at-sufferance instead of a tenancy as provided herein, and Tenant shall
give to Landlord at least thirty (30) days prior written notice of any intention
to vacate the Premises, and shall be entitled to ten (10) days prior notice of
Landlord to remove Tenant from the Premises in the event Landlord desires
possession of the Premises; provided, however, that said tenant-at- sufferance
shall not be entitled to ten (10) days notice in the event the said Rent is not
paid in advance without demand, the said ten (10) days written notice being
hereby expressly waived.  Nothing herein shall be deemed to permit Tenant to
retain possession of the Premises after the expiration of earlier termination of
this Lease.  Tenant will pay to Landlord, upon request, all damages that
Landlord may suffer on account of Tenant's failure to surrender possession of
the Premises as required under this Lease upon the expiration or termination of
this Lease and will indemnify Landlord against all liabilities, costs and
expenses (including all reasonable attorneys' fees and costs) arising out of
Tenant's delay in so delivering possession, including claims of any succeeding
tenant.
 
ARTICLE XVIII   EMINENT DOMAIN
 
Section 18.1                           Condemnation.  If the whole or any
substantial part of the Premises shall be condemned by eminent domain or
acquired by purchase in lieu of condemnation, this Lease shall terminate on the
date on which possession of the Premises is delivered to the condemning
authority or the deed is delivered to the purchaser and Rent shall be
apportioned and paid to that date.  If no portion of the Premises is taken but a
substantial portion of the Property is taken, at Landlord’s option, this Lease
shall terminate on the date on which possession of such portion of the Property
is delivered to the condemning authority and Rent shall be apportioned and paid
to that date.  Tenant shall have no claim against Landlord for the value of any
unexpired portion of the Lease Term, nor shall Tenant be entitled to any part of
the condemnation award or purchase price.  If this Lease is not terminated as
provided above, Rent shall abate in proportion to the portion of the Premises
condemned.
 
ARTICLE XIX   QUIET ENJOYMENT
 
Section 19.1                           Quiet Enjoyment.  Landlord agrees that
Tenant, upon paying all Rent and all other charges herein provided for and
observing and keeping the covenants, agreements, terms and conditions of this
Lease and
 

 
- 18 -

--------------------------------------------------------------------------------

 

the rules and regulations of Landlord affecting the Premises on its part to be
performed, shall lawfully and quietly hold, occupy and enjoy the Premises during
the Term hereof, expressly subject to the terms, limitations and conditions
contained in this Lease.
 
ARTICLE XX   SUBORDINATION
 
Section 20.1                           Subordination.  This Lease is and shall
be subject and subordinate to all mortgages that may now or hereafter affect the
Building or Property, and to all renewals, modifications, consolidations,
replacements, and extensions of the mortgages.   This article shall be
self-operative and no further instrument of subordination shall be
necessary.  However, in confirmation of this subordination, Tenant shall execute
promptly any certificate that Landlord may request.  If the interest of Landlord
under this Lease is transferred by reason of or assigned in lieu of foreclosure
or other proceedings for enforcement of any mortgage, or if this Lease is
terminated by foreclosure of any mortgage to which this Lease is subordinate,
then Tenant will, at the option to be exercised in writing by the purchaser or
assignee, (a) attorn to it and will perform for its benefit all the terms of
this Lease on Tenant’s part to be performed with the same force and effect as if
the purchaser or assignee were the Landlord originally named in this Lease, or
(b) enter into a new lease with the purchaser or assignee for the remainder of
the Lease Term and otherwise on the same terms as provided in this Lease.
 
ARTICLE XXI   LANDLORD’S RIGHT OF ACCESS
 
Section 21.1                           Access for Maintenance and Repair.
 
Landlord and persons authorized by Landlord shall have the right, at all
reasonable times, to enter and inspect the Premises and to make repairs and
alterations Landlord deems necessary, with reasonable prior notice, except in
cases of emergency.
 
Section 21.2                           Access for Inspection and Showing.
 
Upon reasonable notice to Tenant and during Normal Business Hours, Landlord and
its agents shall have the right to enter and/or pass through the Premises at any
time to examine the Premises and to show them to prospective purchasers or
mortgagees of the Building.  During the period of six (6) months prior to the
Expiration Date of this Lease, Landlord and its agents may exhibit the Premises
to prospective tenants.
 
Section 21.3                           Landlord’s Alterations and Improvements.
 
If, at any time, any windows of the Premises are temporarily darkened or
obstructed by reason of any repairs, improvements, maintenance and/or cleaning
in or about the Building, or if any part of the Building, other than the
Premises, is temporarily or permanently closed or inoperable, the same shall be
without liability to Landlord and without any reduction or diminution of
Tenant’s obligations under the Lease.  Landlord reserves the right to make such
changes, alterations, additions, and improvements in or to the Building and the
fixtures and equipment thereof, as well as in or to the street entrances, doors,
halls, passages, elevators, escalators and stairways thereof, and other public
portion of the Building and the Property, as Landlord shall deem necessary or
desirable, and no such alterations or changes shall be deemed a breach of
Landlord’s covenant of quiet enjoyment or a constructive eviction.
 
ARTICLE XXII   SIGNS AND OBSTRUCTION
 
Section 22.1                           Signs.  Provided Tenant does not default
in its lease obligations, Tenant shall have the right to install, at its sole
cost and expense, identification on the pre-existing pylon sign facing Fairway
Drive.  Tenant shall be limited to fifty percent (50%) of the total area on the
pylon sign that is dedicated to Tenant signage.  Landlord shall have the right
to approve the content, style and design of Tenant’s sign in its sole and
absolute discretion based upon plans that Tenant will cause to have prepared by
Landlord’s sign vendor or such other sign vendor approved by Landlord.  All
 

 
- 19 -

--------------------------------------------------------------------------------

 

signage shall comply with local codes and requirements.  Landlord shall dictate
which of the two (2) existing signs on each face of the pylon that Tenant may
replace with its sign.  Any damage caused by Tenant’s removal of one of the
existing signs shall be repaired by Tenant.  Upon lease expiration Tenant shall
pay to have its sign removed from the pylon and all damage repaired.  No signage
shall be placed by Tenant on any portion of the Property.  However, Tenant shall
be permitted to place a sign bearing its name on the entrance door to the
Premises (at Tenant’s cost) and will be furnished a single listing of its name
in the Building’s directory (at Landlord’s cost), all in accordance with the
criteria adopted from time to time by Landlord for the Property.  Any changes or
additional listings in the directory shall be furnished (subject to availability
of space) for a Building standard charge.
 
Section 22.2                           Obstruction.  Tenant shall not obstruct
the corridors, elevators, stairs, common areas, sidewalks, parking lots or other
public portions of the Building or the Property in any manner whatsoever.
 
ARTICLE XXIII  NOTICES
 
Section 23.1                           Notices.  Any notice to be given under
this Lease may be given either by a party itself or by its attorney or agent and
shall be in writing and delivered by hand, by nationally recognized overnight
air courier service (such as Federal Express), or by the United States Postal
Service, registered or certified mail, return receipt requested, or electronic
transmission, in each case addressed to the respective party at the party’s
notice address below.  A notice shall be deemed effective upon receipt or the
date sent if it is returned to the addressor because it is refused, unclaimed,
or the addressee has moved.
 
AS TO
LANDLORD:                                                                                     431
Fairway Associates, LLC
c/o Konover South, LLC
431 Fairway Drive, Suite 300
Deerfield Beach, FL  33441
Attn:                      Beatrice T. Williams,
Director, Contract & Lease
Administration
Phone: (954) 354-8282
Facsimile: (954) 354-8283
E-mail: bwilliams@konoversouth.com


WITH A COPY
TO:                                                                           431
Fairway Associates, LLC
c/o Konover South, LLC
431 Fairway Drive, Suite 300
Deerfield Beach, FL  33441
Attn:                      Gregory V. Combs,
President
Phone: (954) 354-828
Facsimile: (954) 354-8283
E-mail:  gcombs@konoversouth.com


AND


                                                                Akerman
Senterfitt
350 E. Las Olas Boulevard
Suite 1600
Fort Lauderdale, Florida 33301
Attn:  Theresa McLaughlin, Esq.
Phone: (954) 463-2700
Fax:  (954) 463-2224
E-Mail:  theresa.mclaughlin@akerman.com


AS TO TENANT
:                                                                           China
Direct Investments, Inc.
431 Fairway Drive, Suite 200
Deerfield Beach, FL  33441
 

 
- 20 -

--------------------------------------------------------------------------------

 

Attn:                      David Stein
 
           Chief Operating Officer
 


 
ARTICLE XXIV   MISCELLANEOUS
 
Section 24.1                           INTENTIONALLY DELETED.
 
Section 24.2                           Environmental Indemnity.  Tenant shall
not introduce Hazardous Materials into the Premises or upon Property.  Tenant
agrees to indemnify and hold Landlord harmless from and against any an all loss,
claim, liability, damages, injuries to person, property, or natural resources,
cost, expense, action or cause of action, arising in connection with the release
or presence of any “Hazardous Substances” at the Premises, through the acts of
Tenant, its officers, employees, contractors, agents or invitees, whether
foreseeable or unforeseeable, regardless of the source of such release and when
such release occurred or such presence is discovered.  The foregoing indemnity
includes, without limitation, all costs in law or in equity of removal,
remediation of any kind, and disposal of such Hazardous Substances; all costs of
determining whether the Premises is in compliance and to cause the Premises to
be in compliance with all applicable environmental laws, all costs associated
with claims for damages to persons, property, or natural resources, and
Landlord’s reasonable attorneys’ and consultants’ fees and costs, whether or not
litigation is instituted.  For the purposes of definition, Hazardous Substances
includes, without limitation, any toxic or hazardous wastes, pollutants or
substances, including, without limitation, asbestos, PBCs, petroleum products
and by-products, substances defined or listed as “hazardous substances” or
“toxic substances” or similarly identified in or pursuant to the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, 42
U.S.C. Section 9061 et. seq., or as identified in or pursuant to the Hazardous
Materials Transportation Act 49 U.S.C. Section 1802 et. seq.  As of the
Effective Date hereof, to the best of Landlord’s knowledge without
investigation, there are no Hazardous Substances in the Building or the Premises
or on the Property.
 
Section 24.3                           Radon Gas.  Tenant is hereby advised that
radon is a naturally occurring radioactive gas that, when it has accumulated in
a building in sufficient quantities, may present health risks to persons who are
exposed to it over time.  Levels of radon that exceed federal and state
guidelines have been found in buildings in Florida.  Additional information
regarding radon and radon testing may be obtained from your county public health
unit.  The foregoing disclosure is provided to comply with state law and is for
informational purposes only.  Landlord has not conducted radon testing with
respect to the Building and specifically disclaims any and all representations
and warranties as to the absence of radon gas or radon producing conditions in
connection with the Building and the Premises.
 
Section 24.4                           Broker Commission.  Landlord and Tenant
covenant, warrant and represent that Adams Property Consultants (“APC”) on
behalf of Landlord was the sole Broker instrumental in bringing about or
consummating this Lease.  Further, neither Landlord nor Tenant has had any
conversations or negotiations with any broker except APC concerning the leasing
of the Premises.  Both parties agree to indemnify the other against and from any
claims for any brokerage commissions (except those payable to APC) and all
costs, expenses and liabilities in connection therewith including, without
limitation, reasonable attorneys’ fees and expenses, for any breach of the
foregoing representation.  Landlord shall pay all brokerage commissions due APC
in accordance with a separate agreement between Landlord and APC.
 
Section 24.5                           Estoppel Certificates.  From time to
time, Tenant, on not less than five (5) days’ prior notice, shall execute and
deliver to Landlord an estoppel certificate in a form generally consistent with
the requirements of institutional lenders and certified to Landlord and any
mortgagee or prospective mortgagee or purchaser of the Property.  Tenant
acknowledges that Landlord will suffer substantial damages if Tenant does not
provide an estoppel certificate within the time
 

 
- 21 -

--------------------------------------------------------------------------------

 

periods provided in this article.  Therefore, Tenant shall be responsible for
any damages including consequential damages incurred by Landlord as a result of
Tenant’s failure or delay in the delivery of the estoppel certificate.
 
Section 24.6                           No Recordation.  This Lease shall not be
recorded by Tenant in the Public Records of Broward County, Florida.  Any
attempted recordation by Tenant shall render this Lease null and void and
entitle Landlord to the remedies provided for Tenant’s default.
 
Section 24.7                           Time and Governing Law.  Time is of the
essence of this Lease and this Lease shall be governed by and construed in
accordance with the laws of the State of Florida, and in the event litigation
arises between the parties in connection with any of the terms of this Lease,
venue shall lie in the Circuit Court in Broward County, Florida, or in the
Federal District Court for the Southern District of Florida.  If any provision
of this Lease or the application thereof to any person or circumstance shall,
for any reason and to any extent, be invalid or unenforceable, the remainder of
this Lease shall remain in full force and effect.  The table of contents,
captions, headings and titles in this Lease are solely for convenience of
reference and shall not affect its interpretation.  This Lease shall be
construed without regard to any presumption or other rule requiring construction
against the party causing this Lease to be drafted.  Each covenant, agreement,
obligation, or other provision of this Lease on Tenant’s part to be performed,
shall be deemed and construed as a separate and independent covenant of Tenant,
not dependent on any other provision of this Lease.  All terms and words used in
this Lease, regardless of the number or gender in which they are used, shall be
deemed to include any other number and any other gender, as the context may
require.
 
Section 24.8                           No Partnership or Joint Venture.  Nothing
contained in this Lease will be deemed or construed to create a partnership or
joint venture between Landlord and Tenant, or to create any other relationship
between the parties other than that of Landlord and Tenant.
 
Section 24.9                           Approval by Superior
Mortgagee.                                                                           If
required by a Superior Mortgagee, this Lease shall not become binding upon
Landlord until approval of the Lease by Landlord’s Superior Mortgagee for the
Building.
 
Section 24.10                                      Financial Statements.  Prior
to the Rent Commencement Date and thereafter throughout the term of this Lease,
Tenant shall provide Landlord, within ten (10) days of Landlord’s request, its
most current and complete financial statement, including, balance sheet and
profit and loss statement, certified by an officer of Tenant.
 
Section 24.11                                      Capacity to Execute
Lease.                                                                If Tenant
is a corporation, limited liability company, partnership, trust, association or
other entity, Tenant and each person executing this Lease on behalf of Tenant,
hereby covenants and warrants that (a) Tenant is duly incorporated or otherwise
established or formed and validly existing under the laws of its state of
incorporation, establishment or formation, (b) Tenant has and is duly qualified
to do business in the state in which the Property is located, (c) Tenant has
full corporate, partnership, trust, association or other appropriate power and
authority to enter into this Lease and to perform all Tenant’s obligations
hereunder, and (d) each person (and all of the persons if more than one signs)
signing this Lease on behalf of Tenant is duly and validly authorized to do so.
 
Section 24.12                                      Landlord's Liability.  None
of Landlord’s officers, employees, members, managing agents, managers agents,
directors, shareholders, partners, or affiliates shall ever have any personal
liability to Tenant under this Lease.  No person holding Landlord’s interest
under this Lease shall have any liability after such person ceases to hold such
interest, except for any liability accruing while such person held such
interest.  TENANT SHALL LOOK SOLELY TO LANDLORD’S ESTATE AND INTEREST IN THE
BUILDING FOR THE SATISFACTION OF ANY RIGHT OR REMEDY OF TENANT UNDER THIS LEASE,
AND NO OTHER ASSETS OF LANDLORD SHALL BE SUBJECT TO LEVY, EXECUTION, OR OTHER
ENFORCEMENT PROCEDURE FOR THE SATISFACTION OF
 

 
- 22 -

--------------------------------------------------------------------------------

 

TENANT’S RIGHTS OR REMEDIES UNDER THIS LEASE, OR ANY OTHER LIABILITY OF LANDLORD
TO TENANT OF WHATEVER KIND OR NATURE. Tenant waives any claims against Landlord
that Tenant does not make in writing within 30 days of the onset of the cause of
such claim.  Landlord and Tenant each waive all rights (other than rights under
the Section 17.1 – Notice of Surrender/Holdover and Section 24.5 – Estoppel
Certificates) to consequential damages, punitive damages, or special damages of
any kind.
 
Section 24.13                                      Waiver of Trial by Jury.  IT
IS MUTUALLY AGREED BY AND BETWEEN LANDLORD AND TENANT THAT THE RESPECTIVE
PARTIES HERETO SHALL, AND THEY HEREBY DO, WAIVE TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES AGAINST THE OTHER ON
ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE, THE
RELATIONSHIP OF LANDLORD AND TENANT OR TENANT’S USE OR OCCUPANCY OF THE
PREMISES, OR BY ANY COURSE OF CONDUCT OR COURSE OF DEALING.
 
Section 24.14                                      Anti-Terrorism
Representation.  Tenant (which for this purpose includes its partners, members,
principal stockholders and any other constituent entities) (i) has not been
designated as a “specifically designated national and blocked person” on the
most current list published by the U.S. Treasury Department Office of Foreign
Assets Control at its official website, <http://www.treas.gov/ofac/t11 sdn.pdf>
or at any replacement website or other replacement official publication of such
list; (ii) is currently in compliance with and will at all times during the term
of this Lease (including any extension thereof) remain in compliance with the
regulations of the Office of Foreign Asset Control of the Department of the
Treasury and any statute, executive order (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other governmental action
relating thereto; and (iii) has not used  and will not use funds from illegal
activities for any payment made under this Lease.
 
Section 24.15                                      NonDisclosure of Lease
Terms. Tenant agrees that the terms of this Lease are confidential and
constitute proprietary information of Landlord, and that disclosure of the terms
hereof could adversely affect the ability of Landlord to negotiate with other
tenants.  Tenant hereby agrees that Tenant and its partners, officers,
directors, employees, agents, real estate brokers and sales persons and
attorneys shall not disclose the terms of this Lease to any other person without
Landlord’s prior written consent, except to any accountants of Tenant in
connection with the preparation of Tenant’s financial statements or tax returns,
to an assignee of this Lease or sublessee of the Premises, or to an entity or
person to whom disclosure is required by applicable law or in connection with
any action brought to enforce this Lease.
 
Section 24.16                                      No Waiver. The failure of a
party to insist on the strict performance of any provision of this Lease or to
exercise any remedy for any default shall not be construed as a waiver.  The
waiver of any noncompliance with this Lease shall not prevent subsequent similar
noncompliance from being a default.  No waiver shall be effective unless
expressed in writing and signed by the waiving party.  No notice to or demand on
a party shall of itself entitle the party to any other or further notice or
demand in similar or other circumstances.  The receipt by Landlord of any Rent
after default on the part of Tenant (whether the Rent is due before or after the
default) shall not excuse any delays as to future Rent payments and shall not be
deemed to operate as a waiver of any then existing default by Tenant or of the
right of Landlord to enforce the payment of any other Rent reserved in this
Lease or to pursue eviction or any other remedies available to Landlord.  No
payment by Tenant, or receipt by Landlord, of a lesser amount than the Rent
actually owed under the terms of this Lease shall be deemed to be anything other
than a payment on account of the earliest stipulated Rent.  No endorsement or
statement on any check or any letter accompanying any check or payment of Rent
will be deemed an accord and satisfaction.  Landlord may accept the check or
payment without prejudice to Landlord’s right to recover the balance of the Rent
or to pursue any other remedy.  It is the intention of the parties that this
article modify the common law rules of waiver and estoppel and the provisions of
any statute which might dictate a contrary result.
 

 
- 23 -

--------------------------------------------------------------------------------

 

Section 24.17                                      Light and Air/Adjacent
Excavation and Shoring.  Tenant agrees that no diminution of light, air or view
by any structure which may hereafter be erected (whether or not by Landlord)
shall entitle Tenant to any reduction of rent hereunder, result in any liability
of Landlord to Tenant, or in any other way affect this Lease. If an excavation
shall be made, or shall be authorized to be made, upon land adjacent to the
Property, Tenant shall, upon notice, afford to the person causing or authorized
to cause such excavation license to enter upon the Premises for the purpose of
doing such work as such person shall deem necessary to preserve the wall or the
Building from injury or damage and to support the same by proper
foundations.  In connection with such license, Tenant shall have no right to
claim any damages or indemnity against Landlord, or diminution or abatement of
Rent provided that Tenant shall continue to have access to the Premises.
 
Section 24.18                                      Name and Image of
Building. Landlord reserves the right to change the name of the Building at any
time in its sole discretion by written notice to Tenant and Landlord shall not
be liable to Tenant for any loss, cost or expense on account of any such change
of name.
 
Section 24.19                                      Entire Agreement;
Modifications.  This Lease constitutes the entire understanding between the
parties and shall bind the parties, their successors and assigns.  No
representations, except as herein expressly set forth, have been made by either
party to the other, and this Lease cannot be amended or modified except by a
writing signed by Landlord and Tenant.  Submission of this instrument for
examination and signature by Tenant does not constitute an offer to lease or a
reservation of or option for lease, and is not effective as a lease or otherwise
until execution and delivery by both Landlord and Tenant.  Landlord and Tenant
intend that faxed signatures constitute original signatures binding on the
parties.  This Lease shall bind and inure to the benefit of the heirs, personal
representatives, and, except as otherwise provided, the successors and assigns
of the parties to this Lease.  Any liability or obligation of Landlord or Tenant
arising during the Lease Term shall survive the expiration or earlier
termination of this Lease.
 


 
IN WITNESS WHEREOF, the parties have executed this Lease the day and year first
above written.
 
 
 
Signed, sealed and delivered
in the presence of:
 
 
/s/ Fabiola Bomeir                                                      
 
/s/ Beatrice Williams                                                      
 
 
 
"LANDLORD"
 
431 Fairway Associates, LLC
a Florida limited liability company
 
 
By:/s/ Gregory V. Combs
Name: Gregory V. Combs
Title: V. President
 
 
 
 
Signed, sealed and delivered
in the presence of:
 
 
 
 
 
"TENANT"
 
 
China Direct, Inc.
a Florida corporation
 
 
By: /s/Marc Siegel
Name:                                                                           
Title:                                                                           
 



 

 
- 24 -

--------------------------------------------------------------------------------

 

EXHIBIT “A”
 


 


 
PREMISES
 


 


 


 

 
- 25 -

--------------------------------------------------------------------------------

 

EXHIBIT “B”
 


 


 
SITE PLAN





 
- 26 -

--------------------------------------------------------------------------------

 



 


 
EXHIBIT “C”
 


 
LEGAL DESCRIPTION
 


 
L.C.L. PLAT 113-49 B PARCEL D N 190
 


 

 
- 27 -

--------------------------------------------------------------------------------

 

EXHIBIT “D
 


 
RULES & REGULATIONS
 


 
1.
The sidewalks and public portions of the Property, such as entrances, passages,
courts, parking areas, elevators, vestibules, stairways, corridors, or halls
shall not be obstructed or encumbered by Tenant or its employees, agents,
invitees, or guests nor shall they be used for any purpose other than ingress
and egress to and from the Premises.

 
2.
No awnings or other projections shall be attached to the outside walls of the
Property.  No curtains, blinds, shades, louvered openings, or screens shall be
attached to or hung in, or used in connection with, any window or door of the
Premises, without the prior written consent of Landlord, unless installed by
Landlord.  No aerial, satellite dish or antenna shall be erected on the roof or
exterior walls of the Premises or on the Property without the prior written
consent of Landlord in each instance.

 
3.
No sign, advertisement, notice, or other lettering shall be exhibited,
inscribed, painted, or affixed by Tenant on any part of the outside of the
Premises or Property or on corridor walls or doors or mounted on the inside of
any windows or within the interior of the Premises, if visible from the exterior
of the Premises, without the prior written consent of Landlord.  Signs on any
entrance door or doors shall conform to Property standards and shall, at
Tenant’s expense, be inscribed, painted, or affixed for Tenant by sign makers
approved by Landlord.

 
4.
The sashes, sash doors, skylights, windows, heating, ventilating, and air
conditioning vents and doors that reflect or admit light and air into the halls,
passageways, or other public places in the Property shall not be covered or
obstructed by Tenant, or its employees, agents, invitees, or guests, nor shall
any bottles, parcels, or other articles be placed outside of the Premises.

 
5.
No show cases or other articles shall be put in front of or affixed to any part
of the exterior of the Property, nor placed in the public halls, corridors, or
vestibules without the prior written consent of Landlord.

 
6.
Whenever Tenant shall submit to Landlord any plan, agreement, assignment,
sublease, or other document for Landlord’s consent or approval, Tenant shall
reimburse Landlord, on demand, for the actual out-of-pocket costs for the
services of any architect, engineer, or attorney employed by Landlord to review
or prepare the plan, agreement, assignment, sublease, consent, or other
document, and pay Landlord a Building standard administrative fee for its
services relating to the consent or approval.

 
7.
The water and wash closets and other plumbing fixtures shall not be used for any
purpose other than those for which they were constructed, and no sweepings,
rubbish, rags, or other substances shall be thrown in them.  Unless the Waiver
of Subrogation section of this Lease applies, all damages resulting from any
misuse of fixtures shall be borne by the Tenant who, or whose employees, agents,
invitees, or guests, shall have caused the damages.

 
8.
Tenant shall not in any way deface any part of the Premises or the
Property.  Tenant shall not lay linoleum, or other similar floor covering, so
that the same shall come in direct contact with the floor of the Building, and,
if linoleum or other similar floor covering is desired to be used, an
interlining of builder’s deadening felt shall be first affixed to the floor, by
a paste or other material, soluble in water, the use of cement or other similar
adhesive material being expressly prohibited.

 
9.
No animals of any kind (except dogs assisting disabled persons) shall be brought
on the Premises or Property.

 
10.
The Premises shall not be used for lodging or cooking, except that use by Tenant
of Underwriters’ Laboratory-approved equipment for brewing coffee, tea, hot
chocolate, and

 

 
- 28 -

--------------------------------------------------------------------------------

 

similar beverages and a microwave oven for food warming shall be permitted,
provided that such equipment and use is in accordance with all applicable
governmental requirements and no food odors shall be noticeable outside of the
Premises.
11.
No office space in the Property shall be used for the distribution or for the
storage of merchandise or for the sale at auction or otherwise of merchandise,
goods, or property of any kind.

 
12.
Tenant shall not make or permit to be made any unseemly or disturbing noises, or
electromagnetic or radio interference, or vibrations, or disturb or interfere
with occupants of the Property or neighboring premises or those having business
with them, or interfere with equipment of Landlord or occupants of the
Property.  Tenant shall not throw anything out of the doors or windows or down
the corridors, stairwells, or elevator shafts of the Property.

 
13.
Neither Tenant nor any of Tenant’s employees, agents, invitees, or guests shall
at any time bring or keep on the Premises any firearms, inflammable,
combustible, or explosive substance or any chemical substance, other than
reasonable amounts of cleaning fluids and solvents required in the normal
operation of Tenant’s business, all of which shall only be used in strict
compliance with all applicable environmental laws.

 
14.
Landlord shall, at Tenant’s expense, have a valid pass key to all spaces within
the Premises at all times during the Lease Term. No additional locks or bolts of
any kind shall be placed on any of the doors or windows by Tenant, nor shall any
changes be made in existing locks or the mechanism of the locks, without the
prior written consent of the Landlord and unless and until a duplicate key is
delivered to Landlord.  Tenant must, on the termination of its tenancy, restore
to the Landlord all keys to stores, offices, and toilet rooms, either furnished
to or otherwise procured by Tenant, and in the event of the loss of any keys so
furnished, Tenant shall pay Landlord for the replacement cost of them.

 
15.
All deliveries, removals, or the carrying in or out of any safes, freights,
furniture, or bulky matter of any description may be accomplished only with the
prior approval of Landlord and then only in approved areas, through the approved
loading/service area doors, using the freight elevator only (if applicable) and
during approved hours.  Tenant shall assume all liability and risk concerning
these movements.  Landlord may restrict the location where heavy or bulky
matters may be placed inside the Premises.  Landlord reserves the right to
inspect all freight to be brought into the Property and to exclude from the
Property all freight that can or may violate any of these Rules and Regulations
or other provisions of this Lease.

 
16.
Tenant shall not, unless otherwise approved by Landlord, occupy that would, in
Landlord’s reasonable opinion, impair the reputation or quality of the Building,
overburden any of the Building systems, Common Areas, or Parking Areas
(including any use that would create a population density in the Premises which
is in excess of the density which is standard for the Building), impair
Landlord’s efforts to lease space or otherwise interfere with the operation of
the Property, unless Tenant’s Lease expressly grants permission to do
so.  Tenant shall not operate or permit to be operated on the Premises any coin
or token operated vending machine or similar device (including telephones,
lockers, toilets, scales, amusement devices, and machines for sale of beverages,
foods, candy, cigarettes, or other goods), except for those vending machines or
similar devices that are for the sole and exclusive use of Tenant’s employees,
and then only if operation of the machines or devices does not violate the lease
of any other tenant of the Property.  Tenant shall not engage or pay any
employees on the Premises, except those actually working for Tenant on the
Premises, nor advertise for labor giving an address at the Premises.

 
17.
Tenant shall not create or use any advertising mentioning or exhibiting any
likeness of the Property without the prior written consent of
Landlord.  Landlord shall have the right to prohibit any advertising that, in
Landlord’s reasonable opinion, tends to impair the reputation of the Property or
its desirability as a building for offices, and on notice from Landlord, Tenant
shall discontinue the advertising.  The Premises shall not be used for lodging
or sleeping, or for any immoral, disreputable, or illegal purposes, or for any
purpose that may be dangerous to life, limb, or property.

 

 
- 29 -

--------------------------------------------------------------------------------

 

18.           Any maintenance requirements of Tenant will be attended to by
Landlord only on application at the Landlord’s office at the
Property.  Landlord’s employees shall not perform any work or do anything
outside of their regular duties, unless under specific instructions from the
office of Landlord.
19.
Canvassing, soliciting, and peddling within the Property is prohibited and
Tenant shall cooperate to prevent such activities.

 
20.
There shall not be used in any space, or in the public halls of the Property,
either by Tenant or by jobbers or others, in the delivery or receipt of
merchandise to Tenant, any hand trucks, except those equipped with rubber tires
and side guards.  No hand trucks shall be used in elevators other than those
designated by Landlord as service elevators.  All deliveries shall be confined
to the service areas and through the approved service entries.

 
21.
In order to obtain maximum effectiveness of the cooling system, Tenant shall
lower and/or close venetian or vertical blinds or drapes when the sun’s rays
fall directly on the exterior windows of the Premises.

 
22.
If, in Landlord’s reasonable opinion, the replacement of ceiling tiles becomes
necessary after they have been removed on behalf of Tenant by telephone company
installers or others (in both the Premises and the public corridors), the cost
of replacements shall be charged to Tenant on a per tile basis.

 
23.
All paneling or other wood products not considered furniture that Tenant shall
install in the Premises shall be of fire retardant materials. Before the
installation of these materials, Tenant shall submit to Landlord a satisfactory
(in the reasonable opinion of Landlord) certification of the materials’ fire
retardant characteristics.

 
24.
Landlord may from time to time conduct fire and life safety training for tenants
of the Building, including evacuation drills and similar procedures. Tenant
agrees to participate in such activities as reasonably requested by Landlord.

 
25.
All trucks and delivery vans shall be parked in designated areas only and not
parked in spaces reserved for cars.  All delivery service doors are to remain
closed except during the time that deliveries, garbage removal, or other
approved uses are taking place.  All loading and unloading of goods shall be
done only at the times, in the areas, and through the entrances designated for
loading purposes by Landlord.

 
26.
Tenant shall be responsible for the removal and proper disposition of all
crates, oversized trash, boxes, and items termed garbage from the Premises.  The
corridors and parking and delivery areas are to be kept clear of these
items.  Tenant shall provide convenient and adequate receptacles for the
collection of standard items of trash and shall facilitate the removal of  trash
by Landlord.  Tenant shall ensure that liquids are not disposed of in the
receptacles.

 
27.
Tenant shall not conduct any business, loading or unloading, assembling, or any
other work connected with Tenant’s business in any public areas.

 
28.
Landlord shall not be responsible for lost or stolen personal property,
equipment, or money occurring anywhere on the Property, regardless of how or
when the loss occurs.

 
29.
Neither Tenant, nor its employees, agents, invitees, or guests, shall paint or
decorate the Premises, or mark, paint, or cut into, drive nails or screw into
nor in any way deface any part of the Premises or Property without the prior
written consent of Landlord.  Notwithstanding the foregoing, standard picture
hanging shall be permitted without Landlord’s prior consent.  If Tenant desires
a signal, communications, alarm, or other utility or service connection
installed or changed, the work shall be done at the expense of Tenant, with the
approval and under the direction of Landlord.  If Landlord consents, Tenant
shall promptly repair any damage to the Property resulting from Tenant’s
activities, including any damage due to preparations for storms.

 
30.
Tenant shall give Landlord prompt notice of all accidents to or defects in air
conditioning equipment, plumbing, electric facilities, or any part or
appurtenance of the Premises.

 

 
- 30 -

--------------------------------------------------------------------------------

 

31.           Tenant agrees and fully understands that the overall aesthetic
appearance of the Property is of paramount importance; thus Landlord shall
maintain complete aesthetic control over any and every portion of the Premises
visible from outside the Premises including all fixtures, equipment, signs,
exterior lighting, plumbing fixtures, shades, awnings, merchandise, displays,
art work, wall coverings, or any other object used in Tenant’s business.
32.
Tenant shall not install, operate, or maintain in the Premises or in any other
area of the Property, any electrical equipment that does not bear the U/L
(Underwriters Laboratories) seal of approval, or that would overload the
electrical system or any part of the system beyond its capacity for proper,
efficient, and safe operation as determined by Landlord, taking into
consideration the overall electrical system and the present and future
requirements therefor in the Property.  Tenant shall not furnish any cooling or
heating to the Premises, including  the use of any electronic or gas heating
devices, without Landlord’s prior written consent.

 
33.
Under applicable law, the entire Property, including the Premises, is deemed to
be a “no smoking” building and smoking is prohibited in all Common Areas.

 
34.
Tenant shall not allow the Premises to be occupied by more than five persons per
1,000 useable square feet.

 
35.
Tenant shall comply with any recycling programs for the Property implemented by
Landlord from time to time.

 
36.
Tenant shall comply with all rules and regulations imposed by Landlord as to any
messenger center Landlord may establish for the Building and as to the delivery
of letters, packages, and other items to the Premises by messengers.

 
Whenever these Rules and Regulations directly conflict with any of the rights or
obligations of Tenant under this Lease, this Lease shall govern.
 


 


 

 
- 31 -

--------------------------------------------------------------------------------

 

EXHIBIT "E”
 


 
WORKLETTER AGREEMENT
 


 


 
In the event of any inconsistencies between this Agreement and the Lease to
which this Agreement is attached, this Agreement shall control.  Capitalized
terms used in this Agreement shall, unless otherwise specifically set forth
herein, have the same meanings as in the Lease.
 
1.           Landlord shall complete or cause the completion of the improvements
to the Premises as shown on the Final Plans (defined in Paragraph 2) and as more
fully described in this Section (“Tenant’s Improvements”).  As Tenant’s agent,
Landlord shall retain an architect and/or engineer licensed in the State of
Florida to prepare complete and detailed demolition, architectural, structural,
mechanical and engineering plans and specifications prepared by  and stamped and
certified by such architect or engineer, showing Tenant’s Improvements
(“Construction Plans”).  The cost of the Construction Plans shall be paid from
the Allowance.  The Construction Plans shall be substantially in accordance with
the preliminary space plan initialed by the parties at or prior to execution of
the Lease, and shall otherwise be acceptable to Landlord in its reasonable
discretion.  Tenant’s Improvements shall meet or exceed the minimum standards
for the Building (“Minimum Building Materials and Construction”) as determined
by Landlord in its reasonable discretion.  If applicable, Tenant’s Construction
Plans shall include all information necessary to reflect Tenant’s requirements
for the installation of any supplemental air conditioning system and ductwork,
heating, electrical, plumbing and other mechanical systems and all work
necessary to connect any special or non-standard facilities to the Building’s
base mechanical, electrical and structural systems.  Tenant’s Construction Plans
shall include a set of CAD drawings depicting Tenant’s Improvements for each
bidder. Tenant’s Construction Plans shall include, but not be limited to,
indication or identification of the following:
 
A.           locations and structural design of all floor area requiring live
load capacities in excess of 60 pounds per square foot;
 
B.           the density of occupancy in large work areas;
 
C.           the location of any food service areas or vending equipment rooms
if permitted by Landlord;
 
D.             areas requiring 24-hour air conditioning, Tenant’s supplemental
HVAC units (if any), and electrical consumption submeters if required by
Landlord;
 
E.             location of rooms for telephone equipment;
 
F.             locations and types of plumbing, if any, required for toilets,
sinks, drinking fountains, etc.;
 
G.             light switching of offices, conference rooms, etc.;
 
H.             layouts for specially installed equipment, including computers,
size and capacity of mechanical and electrical services required and heat
projection of equipment;
 
I.             dimensioned location of: (a) electrical receptacles (120 volts),
including receptacles for wall clocks, and telephone outlets and their
respective locations (wall or floor), (b) electrical receptacles for use in the
operation of Tenant’s business equipment which requires 208 volts or separate
electrical circuits, (c) electronic calculating, CRT systems, etc., and (d)
special audio-visual requirements;
 
J.             special fire protection equipment and raised flooring where
permitted by Building systems and otherwise approved by Landlord;
 
K.             reflected ceiling plan;
 

 
- 32 -

--------------------------------------------------------------------------------

 

L.             information concerning air conditioning loads, including, but not
limited to, air volume amounts at all supply vents;
 
M.             non-building standard ceiling heights and/or materials;
 
N.             materials, colors and designs of wall coverings and finishes;
 
O.             painting and decorative treatment required to complete all
construction;
 
P.             swing of each door;
 
Q.             a schedule for doors (including dimensions for undercutting of
doors to clear carpeting) and frames complete with hardware; and
 
R.             all other information necessary to make the work complete and in
all respects ready for operation.
 
2.           As used herein, “Final Plans” refers to the Construction Plans
after the same have been approved in writing by Landlord.  Other than the
Allowance, if any, set forth in the Lease which Landlord shall contribute to the
cost of the Construction Plans and Tenant’s Improvements, Tenant shall be
responsible for the entire cost of Tenant’s Improvements including any revisions
to the Final Plans (“Revisions”) and all permit and impact fees payable pursuant
thereto.
 
3.             Promptly following Landlord’s approval of the Final Plans,
Landlord shall cause the Final Plans to be submitted for bids to not fewer than
two (2) contractors selected by Landlord, or alternatively Landlord may have one
(1) contractor submit a bid that includes at least two (2) bids from all major
sub-contractor trades (electrical, mechanical, plumbing, drywall).  Promptly
following Landlord’s receipt of the bids from the contractor (s), Landlord shall
submit to Tenant the estimate of the cost of Tenant’s Improvements which exceeds
the Allowance (“Tenant’s Extra Cost”).  Tenant shall either approve or
disapprove the estimate of Tenant’s Extra Cost within three (3) days after
submission by Landlord.  If Tenant shall disapprove all or a portion of the
estimate of the Tenant’s Extra Cost, Landlord shall as Tenant’s agent and at
Tenant’s expense cause the Construction Plans to be revised and resubmitted to
the applicable contractors for revised bids.  This process shall continue until
Tenant approves Tenant’s Extra Cost estimate; provided, however, such process
shall not continue more than thirty (30) days following Landlord’s initial
advice as to the amount of Tenant’s Extra Cost, during which such thirty (30)
day period, Tenant shall be required to approve the then-existing amount of
Tenant’s Extra Cost based on Landlord’s and Tenant’s negotiations with the
selected contractor.  Notwithstanding the foregoing, Tenant shall approve of
Tenant’s Extra Cost if (i) the same is not more than 50% greater than the
Allowance or (ii) Landlord agrees in writing that it shall pay any portion of
Tenant’s Extra Cost that exceeds an amount equal to 150% of the
Allowance.  Tenant’s approval of Tenant’s Extra Cost shall be evidenced by the
payment of same to Landlord within ten (10) days of receipt of a statement from
Landlord therefor, and Tenant shall be responsible for the payment of any sales
or other taxes applicable to Tenant’s Extra Cost.  Landlord agrees that, unless
Tenant is in default of its obligations under this Work Letter Agreement or the
Lease, it shall only disburse the Tenant’s Extra Cost monies on account of work
in place.  Time shall be of the essence with respect to Tenant’s obligations
hereunder.  Notwithstanding Section 7.1 of the Lease to the contrary, should
less than the Allowance be expended to design, permit and build the Premises,
Tenant and Landlord shall each be entitled to fifty percent (50%) of the
savings, subject to a minimum of $55.00 per rentable square foot being
spent.  Thus the maximum savings that could be divided between Landlord and
Tenant is $10.00 per rentable square foot.  Tenant's 50% share of such savings
shall, at Landlord's option, either be paid by Landlord to Tenant within thirty
(30) days following the Rent Commencement Date, or credited to Tenant's first
ensuing payment(s) of Base Rent due under the Lease.
 
4.           Landlord shall not be responsible or liable for any delay in
substantially completing Tenant’s Improvements as a result of any act, neglect,
failure or omission of Tenant, its agents, servants, employees, contractors, or
subcontractors (“Tenant Delay”).  Tenant Delay includes without limitation any
of the following:
 
A.           Tenant’s failure to furnish plans, drawings, and specifications in
accordance with and at the times required by this Work Letter Agreement; or
 

 
- 33 -

--------------------------------------------------------------------------------

 

B.           any delays resulting from the disapproval by Landlord or Landlord’s
consultants of all or a portion of Tenant’s revised plans and specifications as
resubmitted after initial submission; or
 
C.           any delays resulting from Tenant’s disapproval of the cost of
Tenant’s Extra Cost, which delay shall be deemed to commence upon the date of
Tenant’s disapproval of the cost of Tenant’s Extra Cost and end on the date of
Tenant’s final approval of such cost; or
 
D.             Tenant’s request for materials, finishes or installations which
are not readily available at the time Landlord is ready to install same; or
 
E.             Any change(s) to or Revision(s) of the Final Plans; or
 
F.             the performance of work by a person, firm or corporation employed
by Tenant and delays in the completion of the said work by said person, firm, or
corporation.
 
5.           Tenant shall pay to Landlord a sum equal to any additional cost to
Landlord in completing Tenant’s Improvements resulting from any Tenant
Delay.  Any such sums shall be in addition to any sums payable pursuant to
paragraph 3 and shall be paid to Landlord within ten (10) days after Landlord
submits an invoice to Tenant therefor.  Such costs shall be collectible in the
same manner as Rent whether or not the Term shall have commenced, and if Tenant
defaults in the payment of such cost, Landlord shall have no obligation to
continue the performance of Tenant’s Improvements until Tenant shall have cured
such default.
 
6.           Except as hereinafter provided, neither Tenant nor its agents,
employees, invitees or independent contractors shall enter the Premises during
construction of Tenant’s Improvements. Tenant hereby designates Marc Siegel as
Tenant’s Construction Agent for the purposes of submitting to Landlord or
Landlord’s consultants and authorizing Revisions to the Final Plans.  Tenant’s
Construction Agent shall have the right from time to time to inspect the
Premises during the course of Tenant’s Improvements provided Tenant’s
Construction Agent shall make a prior appointment with Landlord and/or its
contractor at a mutually convenient time.
 
7.           Upon the granting of consent by Landlord or Landlord’s consultants,
which shall not be unreasonably withheld, Tenant or its agents may enter the
Premises prior to the Rent Commencement Date to perform such decorative or other
tenant finishing work (“Tenant Work”) as it may desire provided that the Tenant
Work in no way interferes with the performance of Tenant’s Improvements and such
entry shall be deemed under all the terms, covenants and conditions of this
Lease, except the covenant to pay Rent.  In the event Landlord, in its sole
discretion, determines that the performance by Tenant or any of its agents of
any Tenant Work is impeding or impairing in any way the performance of Tenant’s
Improvements, then, upon notice to Tenant, Tenant shall cease or cause the
cessation of such Tenant Work until the receipt of notification from Landlord or
Landlord’s consultants that Tenant may once again enter the Premises in order to
perform the Tenant Work.  In the event Tenant Agent or Tenant’s contractor
enters the Building, as may be permitted by Landlord or Landlord’s consultants,
Tenant shall indemnify and hold Landlord harmless from and against any and all
loss, liability, damage, cost and expense, including without limitation,
reasonable attorneys’ fees and disbursements, claimed or actually arising from,
growing out of or related to (a) any act, neglect or failure to act of Tenant or
anyone entering the Building with Tenant’s permission, (b) the performance of
Tenant Work, or (c) any other reason whatsoever arising out of said entry upon
the Building.  The provisions of this section shall survive the termination of
the Lease.
 
8.           Tenant shall have the right to make Revisions.  All Revisions shall
be subject to Landlord’s prior written approval, which shall not be unreasonably
withheld provided the Revisions are non-structural in nature.  Landlord shall
either approve or disapprove the Revisions within five (5) business days after
submission thereof by Tenant.  Without limiting the generality of the foregoing,
no Revision will be approved unless (a) all changes to and modifications from
the Final Plans are circled or highlighted as per standard practices and (b)
said Revisions conform to the requirements of this Work Letter
Agreement.  Landlord or Landlord’s consultants shall notify Tenant in writing of
the cost of the Revisions, and any Tenant Delay that the performance of the same
may entail.  If Tenant agrees with the cost and delay of such Revisions, Tenant
shall acknowledge Tenant’s approval in writing within three (3) business days
after Landlord’s notice thereof to Tenant.  If Tenant fails to approve of the
cost of such Revisions
 

 
- 34 -

--------------------------------------------------------------------------------

 

(and, if requested by Landlord, the amount of any Tenant Delay that Landlord
estimates will occur as a result of such Revisions) within three (3) business
days, Landlord or Landlord’s consultants shall not approve such Revisions.  The
cost of any Revisions shall be borne solely by Tenant.  An additional fee based
on such cost shall be payable in the manner and at the times set forth in
paragraph 3.
 
9.           Landlord shall, subject to Tenant Delays and any other cause beyond
Landlord’s reasonable control, use due diligence to complete Tenant’s
Improvements as soon as may be practicable, but Landlord shall not be liable in
any manner whatsoever for its failure to do so by any particular date.
 
10..           Landlord shall notify Tenant of the date of Substantial
Completion at least five (5) days prior thereto.  As used herein, “Substantial
Completion” shall mean that, with the exception of punch-list items, Tenant’s
Improvements shall have been completed in accordance with the Final Plans, all
mechanical systems serving or affecting the Premises shall then be in working
order and a temporary or final certificate of occupancy or completion (as may be
applicable) shall have been issued by the local governmental
authority.  Landlord and Tenant shall thereupon set a mutually convenient time
for Tenant’s Construction Agent and Landlord or Landlord’s consultants to
inspect the Premises, at which time Tenant’s architect shall prepare and submit
to Landlord a punch list of items to be completed.  Upon completion of the
inspection, Tenant’s Construction Agent shall acknowledge in writing that
Substantial Completion has occurred, subject to any punch list items to be
completed.  Landlord shall diligently complete the approved work on the punch
list items.  In the event Tenant shall fail to confer with Landlord within five
(5) days of Landlord’s notice setting forth the date of Substantial Completion,
which conference shall confirm Substantial Completion of Tenant’s Improvements
has occurred, (a) Tenant shall have no right to enter the Premises for the
purposes of conducting its business therefrom until Tenant and Tenant’s
Construction Agent met with Landlord in the Premises and prepare a punch list of
incomplete items, if applicable, and (b) Tenant’s Improvements shall be deemed
completed and satisfactory in all respects.  As used in the Lease, the “Rent
Commencement Date” shall be the earliest of the following:  (a) the date of
Substantial Completion; or (b) the date that Substantial Completion would have
occurred but for any Tenant Delay as determined by Landlord in its reasonable
discretion.
 


 

 
- 35 -

--------------------------------------------------------------------------------

 
